                       Case 20-69503-pmb                         Doc 15           Filed 09/14/20 Entered 09/14/20 21:20:27                                        Desc Main
                                                                                 Document      Page 1 of 68
 Fill in this information to identify your case:
 Debtor 1               Catherine                               Starr                            Barry
                        First Name                              Middle Name                      Last Name
 Debtor 2
 (Spouse, if filing)    First Name                              Middle Name                      Last Name
 United States Bankruptcy Court for the:              Northern                            District of Georgia
                                                                                                      (State)
 Case number            20-69503
 (If known)
                                                                                                                                                                               Check if this is an
                                                                                                                                                                               amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                   12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


 Part 1:       Summarize Your Assets

                                                                                                                                                        Your assets
                                                                                                                                                        Value of what you own

 1. Schedule A/B: Property (Official Form 106A/B)
                                                                                                                                                                 $233,546.00
     1a. Copy line 55, Total real estate, from Schedule A/B .....................................................................................
                                                                                                                                                                 $33,502.00
      1b. Copy line 62, Total personal property, from Schedule A/B ..........................................................................

                                                                                                                                                                 $267,048.00
      1c. Copy line 63, Total of all property on Schedule A/B .......................................................................................


 Part 2:       Summarize Your Liabilities

                                                                                                                                                        Your liabilities
                                                                                                                                                        Amount you owe

 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                                                 $221,062.00
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)                                                                                     $0.00
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ............................
                                                                                                                                                                 $64,400.00
      3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F ........................

                                                                                                                             Your total liabilities              $285,462.00



 Part 3:       Summarize Your Income and Expenses

 4. Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                 $6,286.58
     Copy your combined monthly income from line 12 of Schedule I .........................................................................

 5. Schedule J: Your Expenses (Official Form 106J)
                                                                                                                                                                 $5,203.85
     Copy your monthly expenses from line 22, Column A, of Schedule J................................................................




                                                                                                                                                                     {initials:debtor}

  Official Form 106Sum                                 Summary of Your Assets and Liabilities and Certain Statistical Information                                                page 1


  Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                                  Page 1 of 68
                 Case 20-69503-pmb                   Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                                  Desc Main
                                                                 Document      Page 2 of 68
Debtor 1 Catherine                           Starr                     Barry                        Case number (if known) 20-69503
            First Name                       Middle Name               Last Name

Part 4:    Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
          No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
          Yes.

7. What kind of debt do you have?
          Your debts are primarily consumer debts. Consumer debts are those incurred by an individual primarily for a personal,
          family, or household purpose. 11 U.S.C. § 101(8). Fill out lines 8-10 for statistical purposes. 28 U.S.C. § 159.
          Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
          this form to the court with your other schedules.

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official                                 $6,451.00
   Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

     From Part 4 on Schedule E/F, copy the following:                                                         Total claim


     9a. Domestic support obligations (Copy line 6a.)                                                         $0.00

     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                $0.00

     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                      $0.00

     9d. Student loans. (Copy line 6f.)                                                                       $0.00

     9e. Obligations arising out of a separation agreement or divorce that you did not report as              $0.00
     priority claims. (Copy line 6g.)
                                                                                                              $0.00
     9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)

     9g. Total. Add lines 9a through 9f.                                                                      $0.00




                                                                                                                                                 {initials:debtor}

 Official Form 106Sum                       Summary of Your Assets and Liabilities and Certain Statistical Information                                       page 2
 Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                               Page 2 of 68
                       Case 20-69503-pmb                   Doc 15        Filed 09/14/20 Entered 09/14/20 21:20:27                             Desc Main
                                                                        Document      Page 3 of 68
 Fill in this information to identify your case:
 Debtor 1               Catherine                         Starr                     Barry
                        First Name                        Middle Name               Last Name
 Debtor 2
 (Spouse, if filing)    First Name                        Middle Name               Last Name
 United States Bankruptcy Court for the:         Northern                     District of Georgia
                                                                                          (State)
 Case number            20-69503
 (If known)
                                                                                                                                                 Check if this is an
Official Form 106A/B                                                                                                                             amended filing

Schedule A/B: Property                                                                                                                                                   12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.
 Part 1:       Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In
 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
           No. Go to Part 2
                Yes. Where is the property?
                                                                     What is the property? Check all that apply.     Do not deduct secured claims or exemptions. Put
    1.1                                                                 Single-family home                           the amount of any secured claims on Schedule D:
                Street address, if available, or other description                                                   Creditors Who Have Claims Secured by Property.
                3782 Brookside Pkwy                                     Duplex or multi-unit building
                Number        Street                                    Condominium or cooperative                   Current value of the     Current value of the
                                                                                                                     entire property?         portion you own?
                                                                        Manufactured or mobile home                  $233546.00               $233546.00
                Decatur          Georgia          30034                 Land
                City             State            Zip Code              Investment property                          Describe the nature of your ownership
                                                                                                                     interest (such as fee simple, tenancy by
                De Kalb                                                 Timeshare                                    the entireties, or a life estate), if known.
                County                                                  Other
                                                                                                                     Fee Simple
                                                                     Who has an interest in the property? Check          Check if this is community property
                                                                     one.                                                (see instructions)
                                                                        Debtor 1 only
                                                                        Debtor 2 only
                                                                        Debtor 1 and Debtor 2 only
                                                                        At least one of the debtors and another
                                                                     Other information you wish to add about this item, such as local
                                                                     property identification       FMV minus 10% cost of sale = $210,191.40
                                                                     number:
      If you own or have more than one, list here:
                                                                     What is the property? Check all that apply.     Do not deduct secured claims or exemptions. Put
    1.2                                                                 Single-family home                           the amount of any secured claims on Schedule D:
                Street address, if available, or other description                                                   Creditors Who Have Claims Secured by Property.
                                                                        Duplex or multi-unit building
                                                                        Condominium or cooperative                   Current value of the     Current value of the
                                                                                                                     entire property?         portion you own?
                                                                        Manufactured or mobile home
                                                                        Land
                Number         Street                                                                                Describe the nature of your ownership
                                                                        Investment property
                                                                                                                     interest (such as fee simple, tenancy by
                                                                        Timeshare                                    the entireties, or a life estate), if known.
                City                 State          Zip Code            Other
                                                                                                                         Check if this is community property
                                                                     Who has an interest in the property? Check          (see instructions)
                                                                     one.
                                                                        Debtor 1 only
                                                                        Debtor 2 only
                                                                        Debtor 1 and Debtor 2 only
                                                                        At least one of the debtors and another
                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number:
                                                                                                                                                 {initials:debtor}

   Official Form 106A/B                                                       Schedule A/B: Property                                                         page 1


  Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                              Page 3 of 68
                  Case 20-69503-pmb                       Doc 15           Filed 09/14/20 Entered 09/14/20 21:20:27                                          Desc Main
                                                                          Document      Page 4 of 68
 Debtor 1 Catherine                               Starr                          Barry                             Case number (if known) 20-69503
              First Name                          Middle Name                    Last Name
                                                                 What is the property? Check all that apply.                       Do not deduct secured claims or exemptions. Put
 1.3                                                                  Single-family home                                           the amount of any secured claims on Schedule D:
       Street address, if available, or other description                                                                          Creditors Who Have Claims Secured by Property.
                                                                      Duplex or multi-unit building
                                                                      Condominium or cooperative                                   Current value of the     Current value of the
                                                                                                                                   entire property?         portion you own?
                                                                      Manufactured or mobile home
                                                                      Land
       Number              Street                                                                                                  Describe the nature of your ownership
                                                                      Investment property
                                                                                                                                   interest (such as fee simple, tenancy by
                                                                      Timeshare                                                    the entireties, or a life estate), if known.
       City                     State         Zip Code                Other

                                                                                                                                        Check if this is community property
                                                                 Who has an interest in the property? Check one.                        (see instructions)
                                                                      Debtor 1 only
                                                                      Debtor 2 only
                                                                      Debtor 1 and Debtor 2 only
                                                                      At least one of the debtors and another
                                                                                   Other information you wish to add about this item, such as local
                                                                                   property identification number:
   2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
                                                                                                                                                       $233546.00
   you have attached for Part 1. Write that number here.
   ...................................................................................................


Part 2:       Describe Your Vehicles
Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
        No
        Yes
       3.1 Make                              Chevrolet                 Who has an interest in the property? Check                   Do not deduct secured claims or exemptions. Put
           Model:                             Camaro                   one.                                                         the amount of any secured claims on Schedule D:
           Year:                             2018                          Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
           Approximate mileage:              85000
                                                                           Debtor 2 only                                            Current value of the    Current value of the
              Other information:                                           Debtor 1 and Debtor 2 only                               entire property?        portion you own?
                                                                                                                                    $17850.00               $17850.00
                                                                           At least one of the debtors and another
                                                                          Check if this is community property (see
                                                                          instructions)
       3.2 Make                              Chevrolet                 Who has an interest in the property? Check                   Do not deduct secured claims or exemptions. Put
           Model:                             Impala                   one.                                                         the amount of any secured claims on Schedule D:
           Year:                             2015                          Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
           Approximate mileage:              130000
                                                                           Debtor 2 only                                            Current value of the    Current value of the
              Other information:                                           Debtor 1 and Debtor 2 only                               entire property?        portion you own?
                                                                                                                                    $10025.00               $10025.00
                                                                           At least one of the debtors and another
                                                                           Check if this is community property (see
                                                                           instructions)




                                                                                                                                                                {initials:debtor}

  Official Form 106A/B                                                            Schedule A/B: Property                                                                    page 2
 Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                              Page 4 of 68
                  Case 20-69503-pmb                           Doc 15           Filed 09/14/20 Entered 09/14/20 21:20:27                                           Desc Main
                                                                              Document      Page 5 of 68
Debtor 1 Catherine                                   Starr                            Barry                             Case number (if known) 20-69503
             First Name                              Middle Name                      Last Name
       3.3 Make                                                            Who has an interest in the property? Check                     Do not deduct secured claims or exemptions. Put
           Model:                                                          one.                                                           the amount of any secured claims on Schedule D:
           Year:                                                              Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
           Approximate mileage:                                                 Debtor 2 only                                             Current value of the    Current value of the
              Other information:                                                Debtor 1 and Debtor 2 only                                entire property?        portion you own?
                                                                                At least one of the debtors and another
                                                                                Check if this is community property (see
                                                                                instructions)
       3.4 Make                                                            Who has an interest in the property? Check                     Do not deduct secured claims or exemptions. Put
           Model:                                                          one.                                                           the amount of any secured claims on Schedule D:
           Year:                                                              Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
           Approximate mileage:                                                 Debtor 2 only                                             Current value of the    Current value of the
              Other information:                                                Debtor 1 and Debtor 2 only                                entire property?        portion you own?
                                                                                At least one of the debtors and another
                                                                                Check if this is community property (see
                                                                                instructions)
4      Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
            No
            Yes
       4.1 Make                                                            Who has an interest in the property? Check                     Do not deduct secured claims or exemptions. Put
           Model:                                                          one.                                                           the amount of any secured claims on Schedule D:
           Year:                                                              Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
           Approximate mileage:                                                 Debtor 2 only                                             Current value of the    Current value of the
              Other information:                                                Debtor 1 and Debtor 2 only                                entire property?        portion you own?
                                                                                At least one of the debtors and another
                                                                                Check if this is community property (see
                                                                                instructions)
       4.2 Make                                                            Who has an interest in the property? Check                     Do not deduct secured claims or exemptions. Put
           Model:                                                          one.                                                           the amount of any secured claims on Schedule D:
           Year:                                                              Debtor 1 only                                               Creditors Who Have Claims Secured by Property.
           Approximate mileage:                                                 Debtor 2 only                                             Current value of the    Current value of the
              Other information:                                                Debtor 1 and Debtor 2 only                                entire property?        portion you own?
                                                                                At least one of the debtors and another
                                                                                Check if this is community property (see
                                                                                instructions)
    5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
                                                                                                                                                               $27875.00
    you have attached for Part 2. Write that number here ...................................................................................................




                                                                                                                                                                     {initials:debtor}

    Official Form 106A/B                                                              Schedule A/B: Property                                                                     page 3
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                                    Page 5 of 68
                 Case 20-69503-pmb                               Doc 15            Filed 09/14/20 Entered 09/14/20 21:20:27                                                   Desc Main
                                                                                  Document      Page 6 of 68
Debtor 1 Catherine                                     Starr                               Barry                                Case number (if known) 20-69503
            First Name                                 Middle Name                         Last Name

Part 3:    Describe Your Personal and Household Items
                                                                                                                                                                 Current value of the
Do you own or have any legal or equitable interest in any of the following items?                                                                                portion you own?
                                                                                                                                                                 Do not deduct secured claims
                                                                                                                                                                 or exemptions.
 6. Household goods and furnishings
  Examples: Major appliances, furniture, linens, china, kitchenware
   No
   Yes. Describe...           Household goods and furnishings                                                                                                     $2000.00

 7. Electronics
  Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
   No
   Yes. Describe...           Electronics                                                                                                                         $1500.00

 8. Collectibles of value
  Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
             stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
   No
   Yes. Describe...

 9. Equipment for sports and hobbies
  Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
            and kayaks; carpentry tools; musical instruments
   No
   Yes. Describe...

 10. Firearms
  Examples: Pistols, rifles, shotguns, ammunition, and related equipment
   No
   Yes. Describe...

 11. Clothes
  Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
   No
   Yes. Describe...           Clothing and shoes                                                                                                                  $1500.00

 12. Jewelry
  Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
            gold, silver
   No
   Yes. Describe...           Jewelry                                                                                                                             $500.00

 13. Non-farm animals
  Examples: Dogs, cats, birds, horses
   No
   Yes. Describe...

 14. Any other personal and household items you did not already list, including any health aids you did not list
   No
   Yes. Describe...

 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
                                                                                                                                                                   $5500.00
 for Part 3. Write that number here ..........................................................................................................................




                                                                                                                                                                                {initials:debtor}

 Official Form 106A/B                                                                      Schedule A/B: Property                                                                           page 4
 Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                                              Page 6 of 68
                Case 20-69503-pmb                                   Doc 15              Filed 09/14/20 Entered 09/14/20 21:20:27                                  Desc Main
                                                                                       Document      Page 7 of 68
Debtor 1 Catherine                                       Starr                                   Barry                     Case number (if known) 20-69503
          First Name                                     Middle Name                             Last Name

Part 4:   Describe Your Financial Assets
                                                                                                                                                             Current value of the
Do you own or have any legal or equitable interest in any of the following?                                                                                  portion you own?
                                                                                                                                                             Do not deduct secured claims
                                                                                                                                                             or exemptions.
16. Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
          No
          Yes ....................................................................................................
                                                                                                   Cash: .................................
17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
       and other similar institutions. If you have multiple accounts with the same institution, list each.
          No
                                                                                         Institution name:
          Yes

                                        17.1. Checking account:                          Associated Credit Union                                             $85.00
                                        17.2. Checking account:
                                        17.3. Savings account:                           Associated Credit Union                                             $42.00
                                        17.4. Savings account:
                                        17.5. Certificates of deposit:
                                        17.6. Other financial account:
                                        17.7. Other financial account:
                                        17.8. Other financial account:
                                        17.9. Other financial account:

18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
          No
                                        Institution or issuer name:
          Yes




19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
    an LLC, partnership, and joint venture
          No
                                        Name of entity                                                                    % of ownership:
          Yes. Give specific
          information about
          them




                                                                                                                                                                      {initials:debtor}

 Official Form 106A/B                                                                            Schedule A/B: Property                                                           page 5
 Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                                    Page 7 of 68
               Case 20-69503-pmb                      Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                          Desc Main
                                                                  Document      Page 8 of 68
Debtor 1 Catherine                            Starr                   Barry                        Case number (if known) 20-69503
         First Name                           Middle Name             Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
          No
          Yes. Give specific
          information about    Issuer name:
          them.....




21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
          No
                               Type of account:                   Institution name:
          Yes. List each
          account              401(k) or similar plan:
          separately.
                               Pension plan:
                               IRA:
                               Retirement account:
                               Keogh:
                               Additional account:

                               Additional account:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others
        No                                                    Institution name:
          Yes....              Electric:
                               Gas:
                               Heating oil:
                               Security deposit on rental unit:
                               Prepaid rent:
                               Telephone:
                               Water:
                               Rented furniture:
                               Other:
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
          No
                               Issuer name and description:
          Yes....




                                                                                                                                      {initials:debtor}

 Official Form 106A/B                                                  Schedule A/B: Property                                                     page 6
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                     Page 8 of 68
              Case 20-69503-pmb                     Doc 15        Filed 09/14/20 Entered 09/14/20 21:20:27                                  Desc Main
                                                                 Document      Page 9 of 68
Debtor 1 Catherine                          Starr                      Barry                         Case number (if known) 20-69503
         First Name                         Middle Name                Last Name
24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
      26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
          No
                      Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):
          Yes....




25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
      exercisable for your benefit
          No
          Yes. Describe...


26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
      Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
          No
          Yes. Describe...


27.   Licenses, franchises, and other general intangibles
      Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
          No
          Yes. Describe...



Money or property owed to you?                                                                                                           Current value of the
                                                                                                                                         portion you own?
                                                                                                                                         Do not deduct secured
                                                                                                                                         claims or exemptions.
28. Tax refunds owed to you
         No
         Yes. Give specific information                                                                           Federal:               $0.00
              about them, including whether
              you already filed the returns                                                                       State:                 $0.00
              and the tax years..............
                                                                                                                  Local:                 $0.00
29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
         No
                                                                                                                  Alimony:               $0.00
         Yes. Give specific information......
                                                                                                                  Maintenance:           $0.00

                                                                                                                  Support:               $0.00

                                                                                                                  Divorce settlement:    $0.00

                                                                                                                  Property settlement:   $0.00
30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
              Social Security benefits; unpaid loans you made to someone else
         No
         Yes. Describe...




                                                                                                                                                 {initials:debtor}

 Official Form 106A/B                                                   Schedule A/B: Property                                                               page 7
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                Page 9 of 68
                 Case 20-69503-pmb                              Doc 15          Filed 09/14/20 Entered 09/14/20 21:20:27                                           Desc Main
                                                                               Document     Page 10 of 68
Debtor 1 Catherine                                    Starr                             Barry                                Case number (if known) 20-69503
            First Name                                Middle Name                       Last Name
31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
            No
                                                                      Company name:                                                        Beneficiary:             Surrender or refund value:
            Yes. Name the insurance company
            of each policy and list its value.....




32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
    property because someone has died.
            No
            Yes. Describe...


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
            No
            Yes. Describe...


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
    to set off claims
            No
            Yes. Describe...


35. Any financial assets you did not already list
            No
            Yes. Describe...



36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
                                                                                                                                                                            $127.00
    for Part 4. Write that number here ................................................................................................................



Part 5:     Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.
37. Do you own or have any legal or equitable interest in any business-related property?
            No. Go to Part 6.                                                                                                                                  Current value of the
                                                                                                                                                               portion you own?
            Yes. Go to line 38.                                                                                                                                Do not deduct secured claims
                                                                                                                                                               or exemptions
38. Accounts receivable or commissions you already earned
            No
            Yes. Describe...


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
            No
            Yes. Describe...




                                                                                                                                                                       {initials:debtor}

 Official Form 106A/B                                                                    Schedule A/B: Property                                                                    page 8
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                                      Page 10 of 68
                    Case 20-69503-pmb                               Doc 15           Filed 09/14/20 Entered 09/14/20 21:20:27                                                            Desc Main
                                                                                    Document     Page 11 of 68
 Debtor 1 Catherine                                       Starr                               Barry                                 Case number (if known) 20-69503
              First Name                                  Middle Name                         Last Name
 40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
              No
              Yes. Describe...


 41. Inventory
              No
              Yes. Describe...


 42. Interests in partnerships or joint ventures
              No
                                                                           Name of entity:                                                         % of ownership:
              Yes. Give specific
              information about
              them



 43. Customer lists, mailing lists, or other compilations
              No
              Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

                           No
                           Yes. Describe........

 44. Any business-related property you did not already list
              No
              Yes. Give specific
              information .......




45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
for Part 5. Write that number here ...............................................................................................................................................

 Part 6:     Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
             If you own or have an interest in farmland, list it in Part 1.

 46.     Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
               No. Go to Part 7.                                                                                                                                                     Current value of the
                                                                                                                                                                                     portion you own?
               Yes. Go to line 47.                                                                                                                                                   Do not deduct secured claims
                                                                                                                                                                                     or exemptions
 47.     Farm animals
         Examples: Livestock, poultry, farm-raised fish
               No
               Yes. Describe...




                                                                                                                                                                                            {initials:debtor}

   Official Form 106A/B                                                                        Schedule A/B: Property                                                                                   page 9
  Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                                                         Page 11 of 68
                    Case 20-69503-pmb                               Doc 15           Filed 09/14/20 Entered 09/14/20 21:20:27                                                        Desc Main
                                                                                    Document     Page 12 of 68
 Debtor 1 Catherine                                       Starr                               Barry                                  Case number (if known) 20-69503
              First Name                                  Middle Name                         Last Name
 48.     Crops-either growing or harvested
               No
               Yes. Describe...


 49.     Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
               No
               Yes. Describe...


 50.     Farm and fishing supplies, chemicals, and feed
               No
               Yes. Describe...


 51.     Any farm- and commercial fishing-related property you did not already list
               No
               Yes. Describe...



52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
for Part 6. Write that number here .................................................................................................................................




 Part 7:      Describe All Property You Own or Have an Interest in That You Did Not List Above
 53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
              No
              Yes. Give specific
              information




54. Add the dollar value of all of your entries from Part 7. Write that number here ...........................................................................




 Part 8:      List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ...........................................................................................................................................      $233546.00


 56. part 2 total vehicles, line 5                                                                 $27875.00
 57.Part 3: Total personal and household items, line 15                                            $5500.00
 58.Part 4: Total financial assets, line 36                                                        $127.00
 59. Part 5: Total business-related property, line 45
 60. Part 6: Total farm- and fishing-related property, line 52
 61. Part 7: Total other property not listed, line 54
 62. Total personal property. Add lines 56 through 61. ....................
                                                                                                   $33502.00                                                                             + $33502.00
                                                                                                                                            Copy personal property total

                                                                                                                                                                                         $267048.00
 63.Total of all property on Schedule A/B. Add line 55 + line 62..........................................................................................

                                                                                                                                                                                      {initials:debtor}

   Official Form 106A/B                                                                        Schedule A/B: Property                                                                            page 10
  Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                                                   Page 12 of 68
                      Case 20-69503-pmb               Doc 15        Filed 09/14/20 Entered 09/14/20 21:20:27                              Desc Main
                                                                   Document     Page 13 of 68
Fill in this information to identify your case:
Debtor 1                Catherine                     Starr                     Barry
                        First Name                    Middle Name               Last Name
Debtor 2
(Spouse, if filing)     First Name                    Middle Name               Last Name
United States Bankruptcy Court for the:       Northern                     District of Georgia
                                                                                       (State)
Case number             20-69503
(If known)
                                                                                                                                                       Check if this is an
Official Form 106C                                                                                                                                     amended filing


Schedule C: The Property You Claim as Exempt                                                                                                                         04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim
as exempt. If more space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any
additional pages, write your name and case number (if known).
For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to
state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to
the amount of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and
tax-exempt retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value
under a law that limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount,
your exemption would be limited to the applicable statutory amount.

Part 1:       Identify the Property You Claim as Exempt
 1.     Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
              You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
              You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2.     For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


        Brief description of the property and         Current value of        Amount of the exemption you claim               Specific laws that allow exemption
        line on Schedule A/B that lists this          the portion you
        property                                      own                     Check only one box for each exemption.

                                                      Copy the value from
                                                      Schedule A/B

        Brief                                                                                                                      O.C.G.A. § 44-13-100(a)(1)
        description:                                     $233,546.00
              3782 Brookside Pkwy,                                                                 $21,500.00
              Decatur, GA 30034                                                   100% of fair market value, up to any
        Line from                                                                 applicable statutory limit
        Schedule A/B:       01
        Brief                                                                                                                      O.C.G.A. § 44-13-100(a)(3)
        description:                                     $17,850.00
              Chevrolet Camaro, 2018                                                                    $0
        Line from                                                                 100% of fair market value, up to any
        Schedule A/B:       03                                                    applicable statutory limit

 3.     Are you claiming a homestead exemption of more than $170,350?
        (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
              No
              Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

                      No
                      Yes




                                                                                                                                             {initials:debtor}

      Official Form 106C                                     Schedule C: The Property You Claim as Exempt                                            page 1 of 2


 Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                           Page 13 of 68
              Case 20-69503-pmb                Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                              Desc Main
                                                           Document     Page 14 of 68
Debtor 1 Catherine                     Starr                      Barry                      Case number (if known) 20-69503
          First Name                   Middle Name                Last Name

Part 2:   Additional Page

    Brief description of the property and      Current value of      Amount of the exemption you claim               Specific laws that allow exemption
    line on Schedule A/B that lists this       the portion you
    property                                   own                   Check only one box for each exemption.

                                               Copy the value from
                                               Schedule A/B

    Brief                                                                                                                  O.C.G.A. § 44-13-100(a)(3)
    description:                                 $10,025.00
          Chevrolet Impala, 2015                                                         $1,294.00
    Line from                                                             100% of fair market value, up to any
    Schedule A/B:        03                                               applicable statutory limit
    Brief                                                                                                                  O.C.G.A. § 44-13-100(a)(4)
    description:                                  $2,000.00
          Household goods and                                                            $2,000.00
          furnishings                                                     100% of fair market value, up to any
    Line from                                                             applicable statutory limit
    Schedule A/B:       06
    Brief                                                                                                                  O.C.G.A. § 44-13-100(a)(4)
    description:                                  $1,500.00
          Electronics                                                                    $1,500.00
    Line from                                                             100% of fair market value, up to any
    Schedule A/B:       07                                                applicable statutory limit
    Brief                                                                                                                  O.C.G.A. § 44-13-100(a)(4)
    description:                                  $1,500.00
          Clothing and shoes                                                             $1,500.00
    Line from                                                             100% of fair market value, up to any
    Schedule A/B:        11                                               applicable statutory limit
    Brief                                                                                                                  O.C.G.A. § 44-13-100(a)(5)
    description:                                     $500.00
          Jewelry                                                                         $500.00
    Line from                                                             100% of fair market value, up to any
    Schedule A/B:       12                                                applicable statutory limit
    Brief                                                                                                                  O.C.G.A. § 44-13-100(a)(6)
    description:                                     $85.00
          Checking account,                                                                $85.00
          Associated Credit Union                                         100% of fair market value, up to any
    Line from                                                             applicable statutory limit
    Schedule A/B:       17
    Brief                                                                                                                  O.C.G.A. § 44-13-100(a)(6)
    description:                                     $42.00
          Savings account,                                                                 $42.00
          Associated Credit Union                                         100% of fair market value, up to any
    Line from                                                             applicable statutory limit
    Schedule A/B:       17




                                                                                                                                     {initials:debtor}

  Official Form 106C                                   Schedule C: The Property You Claim as Exempt                                          page 2 of 2
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                    Page 14 of 68
                       Case 20-69503-pmb                    Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                                 Desc Main
                                                                        Document     Page 15 of 68
 Fill in this information to identify your case:
 Debtor 1                 Catherine                        Starr                       Barry
                          First Name                       Middle Name                 Last Name
 Debtor 2
 (Spouse, if filing)      First Name                       Middle Name                 Last Name
 United States Bankruptcy Court for the:            Northern                     District of Georgia
                                                                                             (State)
 Case number              20-69503
 (If known)
                                                                                                                                                               Check if this is an
Official Form 106D                                                                                                                                             amended filing

Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your
name and case number (if known).
 1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:       List All Secured Claims
 2.       List all secured claims. If a creditor has more than one secured claim, list the creditor                 Column A               Column B                      Column C
          separately for each claim. If more than one creditor has a particular claim, list the other creditors     Amount of claim        Value of                      Unsecured
          in Part 2. As much as possible, list the claims in alphabetical order according to the creditor's         Do not deduct the      collateral                    portion
          name.                                                                                                     value of collateral.   that supports                 If any
                                                                                                                                           this claim
  2.1     Exeter Finance Llc                         Describe the property that secures the claim:                     $27,331.00             $17,850.00                 $9,481.00
          Creditor's Name
           4515 N Santa Fe Ave.                      2018 Chevrolet Camaro
                 Number                Street        As of the date you file, the claim is: Check all that apply.
           Dept. Aps                                     Contingent
          Oklahoma City            OK       73118        Unliquidated
          City                     State ZIP Code
                                                         Disputed
          Who owes the debt? Check one.
             Debtor 1 only                           Nature of lien. Check all that apply.
                  Debtor 2 only                          An agreement you made (such as mortgage or secured
                                                         car loan)
                  Debtor 1 and Debtor 2 only
                                                         Statutory lien (such as tax lien, mechanic's lien)
              At least one of the debtors
              and another                                Judgment lien from a lawsuit
              Check if this claim relates                Other (including a right to offset)
              to a community debt
          Date debt was          11/2017             Last 4 digits of account number               1001
          incurred
  2.2     Associated Credit Union                    Describe the property that secures the claim:                     $8,731.00             $10,025.00                   $0.00
          Creditor's Name
           C/O Thompson O Brien, Kemp                2015 Chevrolet Impala
           & Nasuti Pc                               As of the date you file, the claim is: Check all that apply.
                 Number                Street            Contingent
           40 Technology Parkway South,
           Suite 300                                     Unliquidated

          Peachtree                                      Disputed
          Corners                  GA       30092    Nature of lien. Check all that apply.
          City                     State ZIP Code
          Who owes the debt? Check one.                  An agreement you made (such as mortgage or secured
             Debtor 1 only                               car loan)
                                                         Statutory lien (such as tax lien, mechanic's lien)
                  Debtor 2 only
                                                         Judgment lien from a lawsuit
                  Debtor 1 and Debtor 2 only
              At least one of the debtors                Other (including a right to offset)
              and another
                                                     Last 4 digits of account number               0050
              Check if this claim relates
              to a community debt
          Date debt was           9/2016
          incurred
                       Add the dollar value of your entries in Column A on this page. Write that number                $36,062.00
                       here:

                                                                                                                                                     {initials:debtor}

      Official Form 106D                                   Schedule D: Creditors Who Have Claims Secured by Property                                             page 1


  Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                   Page 15 of 68
                 Case 20-69503-pmb                     Doc 15        Filed 09/14/20 Entered 09/14/20 21:20:27                               Desc Main
                                                                    Document     Page 16 of 68
Debtor 1 Catherine                             Starr                        Barry                      Case number (if known) 20-69503
             First Name                        Middle Name                  Last Name
                 Additional Page
                                                                                                     Column A                       Column B                       Column C
  Part:1
                 After listing any entries on this page, number them beginning with 2.3, followed by
                 2.4, and so forth.                                                                  Amount of claim                Value of                       Unsecured
                                                                                                     Do not deduct the              collateral                     portion
                                                                                                     value of collateral.           that supports                  If any
                                                                                                                                    this claim

2.3   Broadreach Properties, LLC                  Describe the property that secures the claim:                    $185,000.00           $233,546.00                 $0.00
      Creditor's Name
      3296 Summit Ridge Parkway                   3782 Brookside Pkwy, Decatur, GA 30034 | Value:
             Number           Street              $233,546.00
      Suite 2110                                  As of the date you file, the claim is: Check all that apply.
                                                      Contingent
      Duluth                  GA       30096
      City                    State ZIP Code           Unliquidated
      Who owes the debt? Check one.                    Disputed
         Debtor 1 only
                                                  Nature of lien. Check all that apply.
              Debtor 2 only
                                                       An agreement you made (such as mortgage or secured
              Debtor 1 and Debtor 2 only               car loan)
          At least one of the debtors and              Statutory lien (such as tax lien, mechanic's lien)
          another
          Check if this claim relates to               Judgment lien from a lawsuit
          a community debt                             Other (including a right to offset)
      Date debt was
      incurred                                    Last 4 digits of account number
                   Add the dollar value of your entries in Column A on this page. Write that number                $185,000.00
                   here:
                   If this is the last page of your form, add the dollar value totals from all pages.              $221,062.00
                   Write that number here:




                                                                                                                                               {initials:debtor}

  Official Form 106D                                   Schedule D: Creditors Who Have Claims Secured by Property                                           page 2

Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                               Page 16 of 68
                Case 20-69503-pmb                 Doc 15     Filed 09/14/20 Entered 09/14/20 21:20:27                             Desc Main
                                                            Document     Page 17 of 68
Debtor 1 Catherine                        Starr                    Barry                      Case number (if known) 20-69503
           First Name                     Middle Name              Last Name
Part 2:   List Others to Be Notified for a Debt That You Already Listed

 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
 agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here.
 Similarly, if you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have
 additional persons to be notified for any debts in Part 1, do not fill out or submit this page.

1                                                                                 On which line in Part 1 did you enter the creditor?
      Harry S. Kuniansky PC
      Name                                                                              2.3
      70 Lenox Pointe NE                                                          Last 4 digits of account number
      Number         Street


      Atlanta                   Georgia                 30324
      City                      State                   Zip Code




                                                                                                                                     {initials:debtor}

    Official Form 106D                            Schedule D: Creditors Who Have Claims Secured by Property                                      page 3

Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                    Page 17 of 68
                       Case 20-69503-pmb                   Doc 15    Filed 09/14/20 Entered 09/14/20 21:20:27                                   Desc Main
                                                                    Document     Page 18 of 68
 Fill in this information to identify your case:
 Debtor 1               Catherine                      Starr                   Barry
                        First Name                     Middle Name             Last Name
 Debtor 2
 (Spouse, if filing)    First Name                     Middle Name             Last Name
 United States Bankruptcy Court for the:       Northern                   District of Georgia
                                                                                      (State)
 Case number            20-69503
 (If known)
                                                                                                                                           Check if this is an amended filing
Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the
other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official
Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured
claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number
the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of any additional pages, write your name and case number (if
known).
 Part 1:       List All of Your PRIORITY Unsecured Claims
 1.     Do any creditors have priority unsecured claims against you?
               No. Go to Part 2.
               Yes.
 2.  List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim
     listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts.
     As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority unsecured claims, fill out the
     Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
     (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                     Total         Priority      Nonpriority
                                                                                                                                     claim         amount        amount
  2.1 Georgia Department Of Revenue                                       Last 4 digits of account number                              $0.00         $0.00         $0.00
        Priority Creditor's Name
        1800 Century Boulevard                                            When was the debt incurred?                n/a
        Number              Street
                                                                          As of the date you file, the claim is: Check all that
        c/o T Truong                                                      apply.
                                                                           Contingent
          Atlanta             Georgia                30345
          City                State                  Zip Code              Unliquidated
          Who incurred the debt? Check one.                                Disputed
               Debtor 1 only
                                                                       Type of PRIORITY unsecured claim:
                 Debtor 2 only
                                                                           Domestic support obligations
                 Debtor 1 and Debtor 2 only
                                                                           Taxes and certain other debts you owe the
                 At least one of the debtors and another                   government
                 Check if this claim relates to a community debt           Claims for death or personal injury while you were
                                                                           intoxicated
          Is the claim subject to offset?                                  Other. Specify
               No
                 Yes
  2.2     Internal Revenue Service                                     Last 4 digits of account number                                $0.00        $0.00                $0.00
          Priority Creditor's Name
          P.O. Box 7346                                                When was the debt incurred?              n/a
          Number              Street
                                                                       As of the date you file, the claim is: Check all that
                                                                       apply.
                                                                           Contingent
          Philadelphia        Pennsylvania           19101
          City                State                  Zip Code              Unliquidated
          Who incurred the debt? Check one.                                Disputed
               Debtor 1 only
                                                                       Type of PRIORITY unsecured claim:
                 Debtor 2 only
                                                                           Domestic support obligations
                 Debtor 1 and Debtor 2 only
                                                                           Taxes and certain other debts you owe the
                 At least one of the debtors and another                   government
                 Check if this claim relates to a community debt           Claims for death or personal injury while you were
                                                                           intoxicated
          Is the claim subject to offset?                                  Other. Specify
               No
                 Yes
                                                                                                                                                    {initials:debtor}

   Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1

  Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                 Page 18 of 68
              Case 20-69503-pmb                     Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                                       Desc Main
                                                                Document     Page 19 of 68
Debtor 1 Catherine                          Starr                       Barry                           Case number (if known) 20-69503
          First Name                        Middle Name                 Last Name

Part 2:   List All of Your NONPRIORITY Unsecured Claims
3.    Do any creditors have nonpriority unsecured claims against you?
          No. You have nothing to report in this part. Submit this form to the court with your other schedules.
          Yes.
4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one priority
   unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1.
   If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than four priority unsecured claims fill out the Continuation
   Page of Part 2.
                                                                                                                                                         Total claim
4.1 Aceptancenow                                                                    Last 4 digits of account number           0576                            $0.00
      Nonpriority Creditor's Name
      5501 Headquarters Drive, Rent A Center                                        When was the debt incurred?             5/2013
      Number         Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                                                         Contingent
      Plano                        Texas                  75024
                                                                                         Unliquidated
      City                         State                  Zip Code
      Who incurred the debt? Check one.                                                  Disputed
           Debtor 1 only
                                                                                    Type of NONPRIORITY unsecured claim:
           Debtor 2 only
                                                                                         Student loans
           Debtor 1 and Debtor 2 only                                                    Obligations arising out of a separation agreement or
           At least one of the debtors and another                                       divorce that you did not report as priority claims
                                                                                         Debts to pension or profit-sharing plans, and other similar
           Check if this claim relates to a community debt                               debts
      Is the claim subject to offset?                                                   Other. Specify         UnknownLoanType
           No
           Yes
4.2    Affirm Inc                                                                   Last 4 digits of account number         2G98                                $77.00
       Nonpriority Creditor's Name
       2828 N Clark St # 426                                                        When was the debt incurred?            8/2018
       Number        Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
       Chicago                 Illinois                     60657
                                                                                        Unliquidated
       City                    State                        Zip Code
       Who incurred the debt? Check one.                                                Disputed
            Debtor 1 only
                                                                                    Type of NONPRIORITY unsecured claim:
           Debtor 2 only
                                                                                        Student loans
           Debtor 1 and Debtor 2 only                                                   Obligations arising out of a separation agreement or
           At least one of the debtors and another                                      divorce that you did not report as priority claims
                                                                                        Debts to pension or profit-sharing plans, and other similar
           Check if this claim relates to a community debt                              debts
       Is the claim subject to offset?                                                  Other. Specify        012 InstallmentLoan
            No
           Yes
4.3    Affirm Inc                                                                   Last 4 digits of account number         SKDD                                $67.00
       Nonpriority Creditor's Name
       2828 N Clark St # 426                                                        When was the debt incurred?            8/2018
       Number        Street
                                                                                    As of the date you file, the claim is: Check all that apply.
                                                                                        Contingent
       Chicago                 Illinois                     60657
                                                                                        Unliquidated
       City                    State                        Zip Code
       Who incurred the debt? Check one.                                                Disputed
            Debtor 1 only
                                                                                    Type of NONPRIORITY unsecured claim:
           Debtor 2 only
                                                                                        Student loans
           Debtor 1 and Debtor 2 only                                                   Obligations arising out of a separation agreement or
           At least one of the debtors and another                                      divorce that you did not report as priority claims
                                                                                        Debts to pension or profit-sharing plans, and other similar
           Check if this claim relates to a community debt                              debts
       Is the claim subject to offset?                                                  Other. Specify        012 InstallmentLoan
            No
           Yes

                                                                                                                                                    {initials:debtor}

 Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 2
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                   Page 19 of 68
              Case 20-69503-pmb                   Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                                     Desc Main
                                                              Document     Page 20 of 68
Debtor 1 Catherine                        Starr                      Barry                           Case number (if known) 20-69503
          First Name                      Middle Name                Last Name

Part 2:   Your NONPRIORITY Unsecured Claims - Continuation Page
      After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim
4.4   Affirm Inc                                                                 Last 4 digits of account number         A9O9                               $38.00
      Nonpriority Creditor's Name
      2828 N Clark St # 426                                                      When was the debt incurred?            7/2018
      Number        Street
                                                                                 As of the date you file, the claim is: Check all that apply.
                                                                                     Contingent
      Chicago                 Illinois                    60657
                                                                                     Unliquidated
      City                    State                       Zip Code
      Who incurred the debt? Check one.                                              Disputed
           Debtor 1 only
                                                                                 Type of NONPRIORITY unsecured claim:
           Debtor 2 only
                                                                                     Student loans
           Debtor 1 and Debtor 2 only                                                Obligations arising out of a separation agreement or
           At least one of the debtors and another                                   divorce that you did not report as priority claims
                                                                                     Debts to pension or profit-sharing plans, and other similar
           Check if this claim relates to a community debt                           debts
      Is the claim subject to offset?                                                Other. Specify        012 InstallmentLoan
           No
           Yes
4.5   Affirm Inc                                                                 Last 4 digits of account number         UUBK                                $0.00
      Nonpriority Creditor's Name
      2828 N Clark St # 426                                                      When was the debt incurred?            4/2018
      Number        Street
                                                                                 As of the date you file, the claim is: Check all that apply.
                                                                                     Contingent
      Chicago                 Illinois                    60657
                                                                                     Unliquidated
      City                    State                       Zip Code
      Who incurred the debt? Check one.                                              Disputed
           Debtor 1 only
                                                                                 Type of NONPRIORITY unsecured claim:
           Debtor 2 only
                                                                                     Student loans
           Debtor 1 and Debtor 2 only                                                Obligations arising out of a separation agreement or
           At least one of the debtors and another                                   divorce that you did not report as priority claims
                                                                                     Debts to pension or profit-sharing plans, and other similar
           Check if this claim relates to a community debt                           debts
      Is the claim subject to offset?                                                Other. Specify        012 InstallmentLoan
           No
           Yes
4.6   Amercyclefin                                                               Last 4 digits of account number         5534                             $3,152.00
      Nonpriority Creditor's Name
      5 Mill St N                                                                When was the debt incurred?            3/2019
      Number        Street
                                                                                 As of the date you file, the claim is: Check all that apply.
                                                                                     Contingent
      Marlborough             Massachusetts               01752
                                                                                     Unliquidated
      City                    State                       Zip Code
      Who incurred the debt? Check one.                                              Disputed
           Debtor 1 only
                                                                                 Type of NONPRIORITY unsecured claim:
           Debtor 2 only
                                                                                     Student loans
           Debtor 1 and Debtor 2 only                                                Obligations arising out of a separation agreement or
           At least one of the debtors and another                                   divorce that you did not report as priority claims
                                                                                     Debts to pension or profit-sharing plans, and other similar
           Check if this claim relates to a community debt                           debts
      Is the claim subject to offset?                                                Other. Specify           54 Automobile
           No
           Yes




                                                                                                                                                {initials:debtor}

 Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 3
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                               Page 20 of 68
              Case 20-69503-pmb                   Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                                     Desc Main
                                                              Document     Page 21 of 68
Debtor 1 Catherine                        Starr                      Barry                           Case number (if known) 20-69503
          First Name                      Middle Name                Last Name

Part 2:   Your NONPRIORITY Unsecured Claims - Continuation Page
      After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                        Total claim
4.7   Amsher Collection Serv                                                     Last 4 digits of account number         9881                              $333.00
      Nonpriority Creditor's Name
      600 Beacon Pkwy W Ste 15                                                   When was the debt incurred?            6/2020
      Number        Street
                                                                                 As of the date you file, the claim is: Check all that apply.
                                                                                     Contingent
      Birmingham              Alabama                     35209
                                                                                     Unliquidated
      City                    State                       Zip Code
      Who incurred the debt? Check one.                                              Disputed
           Debtor 1 only
                                                                                 Type of NONPRIORITY unsecured claim:
           Debtor 2 only
                                                                                     Student loans
           Debtor 1 and Debtor 2 only                                                Obligations arising out of a separation agreement or
           At least one of the debtors and another                                   divorce that you did not report as priority claims
                                                                                     Debts to pension or profit-sharing plans, and other similar
           Check if this claim relates to a community debt                           debts
      Is the claim subject to offset?                                                                  001 Collection; Collecting for
                                                                                                         ORIGINAL CREDITOR: T-
           No                                                                        Other. Specify               MOBILE
           Yes
4.8   Associated Credit Unio                                                     Last 4 digits of account number         0172                             $3,492.00
      Nonpriority Creditor's Name
      6251 Crooked Creek Rd                                                      When was the debt incurred?           12/2016
      Number        Street
                                                                                 As of the date you file, the claim is: Check all that apply.
                                                                                     Contingent
      Norcross                Georgia                     30092
                                                                                     Unliquidated
      City                    State                       Zip Code
      Who incurred the debt? Check one.                                              Disputed
           Debtor 1 only
                                                                                 Type of NONPRIORITY unsecured claim:
           Debtor 2 only
                                                                                     Student loans
           Debtor 1 and Debtor 2 only                                                Obligations arising out of a separation agreement or
           At least one of the debtors and another                                   divorce that you did not report as priority claims
                                                                                     Debts to pension or profit-sharing plans, and other similar
           Check if this claim relates to a community debt                           debts
      Is the claim subject to offset?                                                Other. Specify              CreditCard
           No
           Yes
4.9   Associated Credit Unio                                                     Last 4 digits of account number         0001                                $0.00
      Nonpriority Creditor's Name
      6251 Crooked Creek Rd                                                      When was the debt incurred?           12/2016
      Number        Street
                                                                                 As of the date you file, the claim is: Check all that apply.
                                                                                     Contingent
      Norcross                Georgia                     30092
                                                                                     Unliquidated
      City                    State                       Zip Code
      Who incurred the debt? Check one.                                              Disputed
           Debtor 1 only
                                                                                 Type of NONPRIORITY unsecured claim:
           Debtor 2 only
                                                                                     Student loans
           Debtor 1 and Debtor 2 only                                                Obligations arising out of a separation agreement or
           At least one of the debtors and another                                   divorce that you did not report as priority claims
                                                                                     Debts to pension or profit-sharing plans, and other similar
           Check if this claim relates to a community debt                           debts
      Is the claim subject to offset?                                                Other. Specify        024 InstallmentLoan
           No
           Yes




                                                                                                                                                {initials:debtor}

 Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 4
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                               Page 21 of 68
               Case 20-69503-pmb                    Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                                    Desc Main
                                                                Document     Page 22 of 68
Debtor 1 Catherine                          Starr                      Barry                          Case number (if known) 20-69503
           First Name                       Middle Name                Last Name

Part 2:    Your NONPRIORITY Unsecured Claims - Continuation Page
          After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim
4.10      Associated Credit Unio                                                   Last 4 digits of account number         0165                                 $0.00
          Nonpriority Creditor's Name
          6251 Crooked Creek Rd                                                    When was the debt incurred?           12/2016
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          Norcross                Georgia                   30092
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify              CreditCard
               No
              Yes
4.11      Bank Of America                                                          Last 4 digits of account number         0248                                 $0.00
          Nonpriority Creditor's Name
          P.O. Box 25118                                                           When was the debt incurred?            6/2017
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          Tampa                   Florida                   33622
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify              CreditCard
               No
              Yes
4.12      Bk Of Mo                                                                 Last 4 digits of account number         0393                                 $0.00
          Nonpriority Creditor's Name
          5109 S Broadband Lane                                                    When was the debt incurred?            7/2017
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          Sioux Falls             South Dakota              57109
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify              CreditCard
               No
              Yes




                                                                                                                                                  {initials:debtor}

 Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 5
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                 Page 22 of 68
               Case 20-69503-pmb                    Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                                    Desc Main
                                                                Document     Page 23 of 68
Debtor 1 Catherine                          Starr                      Barry                          Case number (if known) 20-69503
           First Name                       Middle Name                Last Name

Part 2:    Your NONPRIORITY Unsecured Claims - Continuation Page
          After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim
4.13      Bk Of Mo                                                                 Last 4 digits of account number         2048                                 $0.00
          Nonpriority Creditor's Name
          5109 S Broadband Lane                                                    When was the debt incurred?            7/2017
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          Sioux Falls             South Dakota              57109
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify              CreditCard
               No
              Yes
4.14      Capital One Bank Usa N                                                   Last 4 digits of account number         9905                              $625.00
          Nonpriority Creditor's Name
          P.O. Box 85520                                                           When was the debt incurred?            4/2017
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          Richmond                Virginia                  23285
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify              CreditCard
               No
              Yes
4.15      Capital One Bank Usa N                                                   Last 4 digits of account number         4442                              $315.00
          Nonpriority Creditor's Name
          P.O. Box 85520                                                           When was the debt incurred?            7/2016
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          Richmond                Virginia                  23285
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify              CreditCard
               No
              Yes




                                                                                                                                                  {initials:debtor}

 Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 6
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                 Page 23 of 68
               Case 20-69503-pmb                    Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                                    Desc Main
                                                                Document     Page 24 of 68
Debtor 1 Catherine                          Starr                      Barry                          Case number (if known) 20-69503
           First Name                       Middle Name                Last Name

Part 2:    Your NONPRIORITY Unsecured Claims - Continuation Page
          After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim
4.16      Cb Indigo                                                                Last 4 digits of account number         0036                                 $0.00
          Nonpriority Creditor's Name
          P.O. Box 4477                                                            When was the debt incurred?            4/2017
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
          Bankcard Services
                                                                                       Contingent
          Beaverton               Oregon                    97076
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify              CreditCard
               No
              Yes
4.17      Cb Indigo/Gf                                                             Last 4 digits of account number         0378                              $261.00
          Nonpriority Creditor's Name
          P.O. Box 4499                                                            When was the debt incurred?            4/2017
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          Beaverton               Oregon                    97076
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify              CreditCard
               No
              Yes
4.18      Ccb/Overst                                                               Last 4 digits of account number         7540                                 $0.00
          Nonpriority Creditor's Name
          PO BOX 182120                                                            When was the debt incurred?            4/2017
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          COLUMBUS                Ohio                      43218
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify              CreditCard
               No
              Yes




                                                                                                                                                  {initials:debtor}

 Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 7
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                 Page 24 of 68
               Case 20-69503-pmb                    Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                                    Desc Main
                                                                Document     Page 25 of 68
Debtor 1 Catherine                          Starr                      Barry                          Case number (if known) 20-69503
           First Name                       Middle Name                Last Name

Part 2:    Your NONPRIORITY Unsecured Claims - Continuation Page
          After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim
4.19      Celtic Bank/Contfinco                                                    Last 4 digits of account number         0709                                 $0.00
          Nonpriority Creditor's Name
          4450 New Linden Hill Rd                                                  When was the debt incurred?            4/2017
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          Wilmington              Delaware                  19808
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify              CreditCard
               No
              Yes
4.20      Citicards Cbna                                                           Last 4 digits of account number         5450                              $219.00
          Nonpriority Creditor's Name
          P.O. Box 6497                                                            When was the debt incurred?            4/2019
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          Sioux Falls             South Dakota              57117
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify              CreditCard
               No
              Yes
4.21      Cks Prime Investments                                                    Last 4 digits of account number         0863                              $898.00
          Nonpriority Creditor's Name
          505 Independence Pkwy St                                                 When was the debt incurred?            1/2020
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          Chesapeake              Virginia                  23320
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify      001 UnknownLoanType
               No
              Yes




                                                                                                                                                  {initials:debtor}

 Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 8
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                 Page 25 of 68
               Case 20-69503-pmb                    Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                                    Desc Main
                                                                Document     Page 26 of 68
Debtor 1 Catherine                          Starr                      Barry                          Case number (if known) 20-69503
           First Name                       Middle Name                Last Name

Part 2:    Your NONPRIORITY Unsecured Claims - Continuation Page
          After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim
4.22      Comenitybank/Ny&Co                                                       Last 4 digits of account number         3501                                 $0.00
          Nonpriority Creditor's Name
          220 W Schrock Rd                                                         When was the debt incurred?            3/2018
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          Westerville             Ohio                      43081
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify              CreditCard
               No
              Yes
4.23      Comenitybank/Victoria                                                    Last 4 digits of account number         1122                              $783.00
          Nonpriority Creditor's Name
          P.O. Box 182789                                                          When was the debt incurred?            4/2017
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          Columbus                Ohio                      43218
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify              CreditCard
               No
              Yes
4.24      Credence Resource Mana                                                   Last 4 digits of account number         4906                             $1,920.00
          Nonpriority Creditor's Name
          17000 Dallas Pkwy Ste 20                                                 When was the debt incurred?            3/2020
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          Dallas                  Texas                     75248
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                                                001 Collection; Collecting for
                                                                                                          ORIGINAL CREDITOR: ATT
               No                                                                      Other. Specify             MOBILITY
              Yes




                                                                                                                                                  {initials:debtor}

 Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 9
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                 Page 26 of 68
               Case 20-69503-pmb                    Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                                    Desc Main
                                                                Document     Page 27 of 68
Debtor 1 Catherine                          Starr                      Barry                          Case number (if known) 20-69503
           First Name                       Middle Name                Last Name

Part 2:    Your NONPRIORITY Unsecured Claims - Continuation Page
          After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim
4.25      Credit Coll                                                              Last 4 digits of account number         1713                              $633.00
          Nonpriority Creditor's Name
          PO BOX 9133                                                              When was the debt incurred?            2/2019
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          NEEDHAM                 Massachusetts             02494
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                                                   Collection; Collecting for
                                                                                                          ORIGINAL CREDITOR: 06
               No                                                                      Other. Specify        SAFECO INSURANCE
              Yes
4.26      Credit One Bank Na                                                       Last 4 digits of account number         4949                                 $0.00
          Nonpriority Creditor's Name
          PO BOX 98875                                                             When was the debt incurred?            4/2017
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          LAS VEGAS               Nevada                    89193
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify              CreditCard
               No
              Yes
4.27      Discover Fin Svcs Llc                                                    Last 4 digits of account number         4302                              $391.00
          Nonpriority Creditor's Name
          P.O. Box 15316                                                           When was the debt incurred?            4/2017
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          Wilmington              Delaware                  19850
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify              CreditCard
               No
              Yes




                                                                                                                                                  {initials:debtor}

 Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 10
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                 Page 27 of 68
               Case 20-69503-pmb                    Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                                    Desc Main
                                                                Document     Page 28 of 68
Debtor 1 Catherine                          Starr                      Barry                          Case number (if known) 20-69503
           First Name                       Middle Name                Last Name

Part 2:    Your NONPRIORITY Unsecured Claims - Continuation Page
          After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim
4.28      Diversified Adjustment                                                   Last 4 digits of account number         6024                             $4,466.00
          Nonpriority Creditor's Name
          600 Coon Rapids Blvd Nw                                                  When was the debt incurred?            4/2020
          Number         Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          Coon Rapids             Minnesota                 55433
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                                                001 Collection; Collecting for
                                                                                       Other. Specify ORIGINAL CREDITOR: SPRINT
               No
              Yes
4.29      Ebg Performance Finance                                                  Last 4 digits of account number         9813                            $12,666.00
          Nonpriority Creditor's Name
          P.O. Box 5108                                                            When was the debt incurred?            7/2017
          Number                Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
                                                                                       Unliquidated
          Oak Brook               Illinois                  60523
          City                    State                     Zip Code                   Disputed
          Who incurred the debt? Check one.
               Debtor 1 only                                                       Type of NONPRIORITY unsecured claim:
                                                                                       Student loans
              Debtor 2 only
                                                                                       Obligations arising out of a separation agreement or
              Debtor 1 and Debtor 2 only                                               divorce that you did not report as priority claims
              At least one of the debtors and another                                  Debts to pension or profit-sharing plans, and other similar
                                                                                       debts
              Check if this claim relates to a community debt                          Other. Specify        72 InstallmentLoan
          Is the claim subject to offset?
               No
              Yes
4.30      First Premier Bank                                                       Last 4 digits of account number         5855                              $991.00
          Nonpriority Creditor's Name
          c/o Jefferson Capital Systems LLC PO Box 7999                            When was the debt incurred?           11/2018
          Number         Street
                                                                                   As of the date you file, the claim is: Check all that apply.
          c/o Linda Dold
                                                                                       Contingent
          Saint Cloud             Minnesota                 56302
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify              CreditCard
               No
              Yes




                                                                                                                                                  {initials:debtor}

 Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 11
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                 Page 28 of 68
               Case 20-69503-pmb                    Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                                    Desc Main
                                                                Document     Page 29 of 68
Debtor 1 Catherine                          Starr                      Barry                          Case number (if known) 20-69503
           First Name                       Middle Name                Last Name

Part 2:    Your NONPRIORITY Unsecured Claims - Continuation Page
          After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim
4.31      First Premier Bank                                                       Last 4 digits of account number         8909                              $907.00
          Nonpriority Creditor's Name
          c/o Jefferson Capital Systems LLC PO Box 7999                            When was the debt incurred?            8/2017
          Number         Street
                                                                                   As of the date you file, the claim is: Check all that apply.
          c/o Linda Dold
                                                                                       Contingent
          Saint Cloud             Minnesota                 56302
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify              CreditCard
               No
              Yes
4.32      Friedmans Jewelers                                                       Last 4 digits of account number         2794                                 $0.00
          Nonpriority Creditor's Name
          171 Crossroads Pkwy                                                      When was the debt incurred?            2/2008
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          Savannah                Georgia                   31407
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify        024 InstallmentLoan
               No
              Yes
4.33      Global Lending Service                                                   Last 4 digits of account number         9620                            $13,057.00
          Nonpriority Creditor's Name
          1200 Brookfield Blvd Ste                                                 When was the debt incurred?            4/2019
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          Greenville              South Carolina            29607
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify          072 Automobile
               No
              Yes




                                                                                                                                                  {initials:debtor}

 Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 12
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                 Page 29 of 68
               Case 20-69503-pmb                    Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                                    Desc Main
                                                                Document     Page 30 of 68
Debtor 1 Catherine                          Starr                      Barry                          Case number (if known) 20-69503
           First Name                       Middle Name                Last Name

Part 2:    Your NONPRIORITY Unsecured Claims - Continuation Page
          After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim
4.34      Guaranty Bk                                                              Last 4 digits of account number         0001                                 $0.00
          Nonpriority Creditor's Name
          7901 W Brown                                                             When was the debt incurred?            6/2015
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          Brown Deer              Wisconsin                 53223
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify        60 InstallmentLoan
               No
              Yes
4.35      Hwarfield                                                                Last 4 digits of account number         4765                             $9,415.00
          Nonpriority Creditor's Name
          4620 Woodland Corporate Blvd                                             When was the debt incurred?            3/2020
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          Tampa                   Florida                   33614
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                                                   Collection; Collecting for
                                                                                                          ORIGINAL CREDITOR: 09
               No                                                                      Other. Specify APOLLO ASSOCIATES REALTY
              Yes
4.36      Kay Jewelers/Genesis                                                     Last 4 digits of account number         2026                                 $0.00
          Nonpriority Creditor's Name
          375 Ghent Road,                                                          When was the debt incurred?           11/2017
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          Fairlawn                Ohio                      44333
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify              CreditCard
               No
              Yes




                                                                                                                                                  {initials:debtor}

 Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 13
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                 Page 30 of 68
               Case 20-69503-pmb                    Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                                    Desc Main
                                                                Document     Page 31 of 68
Debtor 1 Catherine                          Starr                      Barry                          Case number (if known) 20-69503
           First Name                       Middle Name                Last Name

Part 2:    Your NONPRIORITY Unsecured Claims - Continuation Page
          After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim
4.37      Kohls/Capone                                                             Last 4 digits of account number         6582                              $407.00
          Nonpriority Creditor's Name
          N56 W 17000 RIDGEWOOD DR                                                 When was the debt incurred?            4/2017
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          MENOMONEE               Wisconsin                 53051
          FALLS                                                                        Unliquidated
          City                    State                     Zip Code                   Disputed
          Who incurred the debt? Check one.
               Debtor 1 only                                                       Type of NONPRIORITY unsecured claim:

              Debtor 2 only                                                            Student loans
                                                                                       Obligations arising out of a separation agreement or
              Debtor 1 and Debtor 2 only                                               divorce that you did not report as priority claims
              At least one of the debtors and another                                  Debts to pension or profit-sharing plans, and other similar
                                                                                       debts
              Check if this claim relates to a community debt                          Other. Specify              CreditCard
          Is the claim subject to offset?
               No
              Yes
4.38      Lge Community Cu                                                         Last 4 digits of account number         0501                                 $0.00
          Nonpriority Creditor's Name
          PO BOX 1188                                                              When was the debt incurred?           10/2016
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          MARIETTA                Georgia                   30061
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify        036 InstallmentLoan
               No
              Yes
4.39      Lge Community Cu                                                         Last 4 digits of account number         0500                                 $0.00
          Nonpriority Creditor's Name
          PO BOX 1188                                                              When was the debt incurred?            7/2016
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          MARIETTA                Georgia                   30061
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify        012 InstallmentLoan
               No
              Yes




                                                                                                                                                  {initials:debtor}

 Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 14
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                 Page 31 of 68
               Case 20-69503-pmb                    Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                                    Desc Main
                                                                Document     Page 32 of 68
Debtor 1 Catherine                          Starr                      Barry                          Case number (if known) 20-69503
           First Name                       Middle Name                Last Name

Part 2:    Your NONPRIORITY Unsecured Claims - Continuation Page
          After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim
4.40      Lvnv Funding Llc                                                         Last 4 digits of account number         2169                             $1,110.00
          Nonpriority Creditor's Name
          1161 Lake Cook Rd Ste E                                                  When was the debt incurred?            2/2020
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
          C/O Resurgence Legal Group
                                                                                       Contingent
          Deerfield               Illinois                  60015
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify      001 UnknownLoanType
               No
              Yes
4.41      Metaindigo                                                               Last 4 digits of account number         0001                                 $0.00
          Nonpriority Creditor's Name
          P.O. Box 4499                                                            When was the debt incurred?           12/2008
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          Beaverton               Oregon                    97076
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify              CreditCard
               No
              Yes
4.42      Mission Lane/Tab Bank                                                    Last 4 digits of account number         0067                              $750.00
          Nonpriority Creditor's Name
          P.O. Box 105286                                                          When was the debt incurred?            4/2018
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          Atlanta                 Georgia                   30304
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify              CreditCard
               No
              Yes




                                                                                                                                                  {initials:debtor}

 Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 15
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                 Page 32 of 68
               Case 20-69503-pmb                    Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                                    Desc Main
                                                                Document     Page 33 of 68
Debtor 1 Catherine                          Starr                      Barry                          Case number (if known) 20-69503
           First Name                       Middle Name                Last Name

Part 2:    Your NONPRIORITY Unsecured Claims - Continuation Page
          After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim
4.43      Regions Bank                                                             Last 4 digits of account number         1551                              $381.00
          Nonpriority Creditor's Name
          P.O.Box 10063                                                            When was the debt incurred?            8/2018
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
          c/o GINGER STILTNER
                                                                                       Contingent
          Birmingham              Alabama                   35202
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify              CreditCard
               No
              Yes
4.44      Stallings Financial Gr                                                   Last 4 digits of account number         9844                              $111.00
          Nonpriority Creditor's Name
          1111 S Marietta Pkwy Se                                                  When was the debt incurred?           11/2019
          Number         Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          Marietta                Georgia                   30060
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                                                001 Collection; Collecting for
                                                                                                       ORIGINAL CREDITOR: MEDICAL
               No                                                                      Other. Specify          PAYMENT DATA
              Yes
4.45      Syncb/Walmar                                                             Last 4 digits of account number         7356                                 $0.00
          Nonpriority Creditor's Name
          2001 Western Ave                                                         When was the debt incurred?            4/2017
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
          Ste 400
                                                                                       Contingent
          Seattle                 Washington                98121
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify              CreditCard
               No
              Yes




                                                                                                                                                  {initials:debtor}

 Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 16
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                 Page 33 of 68
               Case 20-69503-pmb                    Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                                    Desc Main
                                                                Document     Page 34 of 68
Debtor 1 Catherine                          Starr                      Barry                          Case number (if known) 20-69503
           First Name                       Middle Name                Last Name

Part 2:    Your NONPRIORITY Unsecured Claims - Continuation Page
          After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim
4.46      Tbom/Atls/Fortiva Mc                                                     Last 4 digits of account number         0393                              $454.00
          Nonpriority Creditor's Name
          5 Concourse Pkwy                                                         When was the debt incurred?            4/2019
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          Atlanta                 Georgia                   30328
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify              CreditCard
               No
              Yes
4.47      Tbom/Fortiva                                                             Last 4 digits of account number         0153                             $1,726.00
          Nonpriority Creditor's Name
          PO BOX 105555                                                            When was the debt incurred?            8/2019
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          ATLANTA                 Georgia                   30348
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify              CreditCard
               No
              Yes
4.48      Tbom/Milstne                                                             Last 4 digits of account number         0079                                 $0.00
          Nonpriority Creditor's Name
          PO BOX 4499                                                              When was the debt incurred?            3/2018
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          BEAVERTON               Oregon                    97076
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify              CreditCard
               No
              Yes




                                                                                                                                                  {initials:debtor}

 Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 17
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                 Page 34 of 68
               Case 20-69503-pmb                    Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                                    Desc Main
                                                                Document     Page 35 of 68
Debtor 1 Catherine                          Starr                      Barry                          Case number (if known) 20-69503
           First Name                       Middle Name                Last Name

Part 2:    Your NONPRIORITY Unsecured Claims - Continuation Page
          After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim
4.49      Tbom/Total Crd                                                           Last 4 digits of account number         0397                              $574.00
          Nonpriority Creditor's Name
          5109 S Broadband Lane                                                    When was the debt incurred?            7/2017
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          Sioux Falls             South Dakota              57108
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify              CreditCard
               No
              Yes
4.50      Tbom/Total Crd                                                           Last 4 digits of account number         2198                                 $0.00
          Nonpriority Creditor's Name
          5109 S Broadband Lane                                                    When was the debt incurred?            7/2017
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          Sioux Falls             South Dakota              57108
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify              CreditCard
               No
              Yes
4.51      Td Bank Usa/Targetcred                                                   Last 4 digits of account number         1060                             $1,614.00
          Nonpriority Creditor's Name
          P.O. Box 673                                                             When was the debt incurred?            4/2017
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          Minneapolis             Minnesota                 55440
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify              CreditCard
               No
              Yes




                                                                                                                                                  {initials:debtor}

 Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 18
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                 Page 35 of 68
               Case 20-69503-pmb                    Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                                    Desc Main
                                                                Document     Page 36 of 68
Debtor 1 Catherine                          Starr                      Barry                          Case number (if known) 20-69503
           First Name                       Middle Name                Last Name

Part 2:    Your NONPRIORITY Unsecured Claims - Continuation Page
          After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim
4.52      The Bureaus Inc                                                          Last 4 digits of account number         7591                              $783.00
          Nonpriority Creditor's Name
          1717 Central St                                                          When was the debt incurred?            7/2020
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          Evanston                Illinois                  60201
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                                                001 Collection; Collecting for
                                                                                                            ORIGINAL CREDITOR:
               No                                                                      Other. Specify         COMENITY BANK
              Yes
4.53      The Bureaus Inc                                                          Last 4 digits of account number         0594                              $763.00
          Nonpriority Creditor's Name
          1717 Central St                                                          When was the debt incurred?            7/2020
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          Evanston                Illinois                  60201
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                                                001 Collection; Collecting for
                                                                                                            ORIGINAL CREDITOR:
               No                                                                      Other. Specify     COMENITY CAPITAL BANK
              Yes
4.54      Webbank/Fingerhut                                                        Last 4 digits of account number         6853                                 $0.00
          Nonpriority Creditor's Name
          6250 Ridgewood Rd                                                        When was the debt incurred?            3/2018
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          Saint Cloud             Minnesota                 56303
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify              CreditCard
               No
              Yes




                                                                                                                                                  {initials:debtor}

 Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 19
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                 Page 36 of 68
               Case 20-69503-pmb                    Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                                    Desc Main
                                                                Document     Page 37 of 68
Debtor 1 Catherine                          Starr                      Barry                          Case number (if known) 20-69503
           First Name                       Middle Name                Last Name

Part 2:    Your NONPRIORITY Unsecured Claims - Continuation Page
          After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim
4.55      Wells Fargo                                                              Last 4 digits of account number         4435                                 $0.00
          Nonpriority Creditor's Name
          P.O. Box 48724                                                           When was the debt incurred?            2/2015
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          Kansas City             Missouri                  64188
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify              CreditCard
               No
              Yes
4.56      WORLD FINANCE CORPORAT                                                   Last 4 digits of account number         5201                             $1,021.00
          Nonpriority Creditor's Name
          108 FREDERICK ST                                                         When was the debt incurred?            7/2019
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          GREENVILLE              South Carolina            29607
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify        010 InstallmentLoan
               No
              Yes
4.57      WORLD FINANCE CORPORAT                                                   Last 4 digits of account number         4301                                 $0.00
          Nonpriority Creditor's Name
          108 FREDERICK ST                                                         When was the debt incurred?            6/2018
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          GREENVILLE              South Carolina            29607
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify        006 InstallmentLoan
               No
              Yes




                                                                                                                                                  {initials:debtor}

 Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 20
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                 Page 37 of 68
               Case 20-69503-pmb                    Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                                    Desc Main
                                                                Document     Page 38 of 68
Debtor 1 Catherine                          Starr                      Barry                          Case number (if known) 20-69503
           First Name                       Middle Name                Last Name

Part 2:    Your NONPRIORITY Unsecured Claims - Continuation Page
          After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                       Total claim
4.58      WORLD FINANCE CORPORAT                                                   Last 4 digits of account number         6701                                 $0.00
          Nonpriority Creditor's Name
          108 FREDERICK ST                                                         When was the debt incurred?           10/2018
          Number        Street
                                                                                   As of the date you file, the claim is: Check all that apply.
                                                                                       Contingent
          GREENVILLE              South Carolina            29607
                                                                                       Unliquidated
          City                    State                     Zip Code
          Who incurred the debt? Check one.                                            Disputed
               Debtor 1 only
                                                                                   Type of NONPRIORITY unsecured claim:
              Debtor 2 only
                                                                                       Student loans
              Debtor 1 and Debtor 2 only                                               Obligations arising out of a separation agreement or
              At least one of the debtors and another                                  divorce that you did not report as priority claims
                                                                                       Debts to pension or profit-sharing plans, and other similar
              Check if this claim relates to a community debt                          debts
          Is the claim subject to offset?                                              Other. Specify        010 InstallmentLoan
               No
              Yes




                                                                                                                                                  {initials:debtor}

 Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 21
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                 Page 38 of 68
               Case 20-69503-pmb                    Doc 15      Filed 09/14/20 Entered 09/14/20 21:20:27                                 Desc Main
                                                               Document     Page 39 of 68
Debtor 1 Catherine                         Starr                      Barry                      Case number (if known) 20-69503
          First Name                       Middle Name                Last Name

Part 3:   List Others to Be Notified About a Debt That You Already Listed

5.   Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a
     collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the
     collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional
     creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

     Internal Revenue Service - Atl
     Name                                                              On which entry in Part 1 or Part 2 did you list the original creditor?

     401 W Peachtree St. NW, Stop 334-D                                Line 2.2           of (Check           Part 1: Creditors with Priority Unsecured Claims
     Number    Street                                                                     one):
                                                                                                              Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Atlanta                    Georgia            30308               Last 4 digits of account number
     City                       State              Zip Code
     Special Assistant U.S. Attorney
     Name                                                              On which entry in Part 1 or Part 2 did you list the original creditor?

     401 W. Peachtree Street, NW, STOP 1000-D, Suite 600               Line 2.2           of (Check           Part 1: Creditors with Priority Unsecured Claims
     Number     Street                                                                    one):
                                                                                                              Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Atlanta                    Georgia            30308               Last 4 digits of account number
     City                       State              Zip Code
     Us Attorney's Office-Atl
     Name                                                              On which entry in Part 1 or Part 2 did you list the original creditor?

     75 Spring St SW # 1800                                            Line 2.2           of (Check           Part 1: Creditors with Priority Unsecured Claims
     Number      Street                                                                   one):
                                                                                                              Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Atlanta                    Georgia            30303               Last 4 digits of account number
     City                       State              Zip Code
     Office Of United States Trustee-Atl
     Name                                                              On which entry in Part 1 or Part 2 did you list the original creditor?

     75 Ted Turner Dr SW #362                                          Line 2.2           of (Check           Part 1: Creditors with Priority Unsecured Claims
     Number     Street                                                                    one):
                                                                                                              Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Atlanta                    Georgia            30303               Last 4 digits of account number
     City                       State              Zip Code
     Department Of Justice, Tax Division
     Name                                                              On which entry in Part 1 or Part 2 did you list the original creditor?

     75 Ted Turner Drive Sw                                            Line 2.2           of (Check           Part 1: Creditors with Priority Unsecured Claims
     Number     Street                                                                    one):
                                                                                                              Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Atlanta                    Georgia            30303               Last 4 digits of account number
     City                       State              Zip Code
     Office Of The Attorney General-Atl
     Name                                                              On which entry in Part 1 or Part 2 did you list the original creditor?

     40 Capitol Square, SW                                             Line 2.1           of (Check           Part 1: Creditors with Priority Unsecured Claims
     Number      Street                                                                   one):
                                                                                                              Part 2: Creditors with Nonpriority Unsecured
                                                                                                              Claims
     Atlanta                    Georgia            30334               Last 4 digits of account number
     City                       State              Zip Code




                                                                                                                                            {initials:debtor}

 Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                             page 22
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                           Page 39 of 68
               Case 20-69503-pmb                  Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                           Desc Main
                                                              Document     Page 40 of 68
Debtor 1 Catherine                        Starr                      Barry                      Case number (if known) 20-69503
          First Name                      Middle Name                Last Name

Part 4:   Add the Amounts for Each Type of Unsecured Claim
6.
     Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159.
     Add the amounts for each type of unsecured claim.


                                                                                           Total claims

                                                                                                 $0.00
Total claims       6a. Domestic support obligations.                                 6a.
from Part 1
                                                                                                 $0.00
                   6b. Taxes and certain other debts you owe the government          6b.

                   6c. Claims for death or personal injury while you were            6c.         $0.00
                       intoxicated
                                                                                                 $0.00
                   6d. Other. Add all other priority unsecured claims. Write that    6d.
                       amount here.
                                                                                                 $0.00
                   6e. Total. Add lines 6a through 6d.                               6e.


                                                                                           Total claims

                                                                                                 $0.00
Total claims       6f. Student loans                                                 6f.
from Part 2
                   6g. Obligations arising out of a separation agreement or          6g.         $0.00
                       divorce that you did not report as priority claims

                                                                                                 $0.00
                   6h. Debts to pension or profit-sharing plans, and other similar   6h.
                       debts

                                                                                              $64,400.00
                   6i. Other. Add all other nonpriority unsecured claims. Write      6i.
                       that amount here.

                   6j. Total. Add lines 6f through 6i.                               6j.      $64,400.00




                                                                                                                                    {initials:debtor}

 Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                      page 23
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                   Page 40 of 68
                       Case 20-69503-pmb                  Doc 15        Filed 09/14/20 Entered 09/14/20 21:20:27                                       Desc Main
                                                                       Document     Page 41 of 68
 Fill in this information to identify your case:
 Debtor 1               Catherine                         Starr                      Barry
                        First Name                        Middle Name                Last Name
 Debtor 2
 (Spouse, if filing)    First Name                        Middle Name                Last Name
 United States Bankruptcy Court for the:         Northern                      District of Georgia
                                                                                           (State)
 Case number            20-69503
 (If known)
                                                                                                                                                                  Check if this is an
Official Form 106G                                                                                                                                                amended filing


Schedule G: Executory Contracts and Unexpired Leases                                                                                                                            12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write your
name and case number (if known).
 1. Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

 2.   List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for example, rent,
      vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.


       Person or company with whom you have the contract or lease                                               State what the contract or lease is for




                                                                                                                                                        {initials:debtor}

      Official Form 106G                                     Schedule G: Executory Contracts and Unexpired Leases                                                   page 1


  Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                     Page 41 of 68
                       Case 20-69503-pmb                Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                              Desc Main
                                                                    Document     Page 42 of 68
 Fill in this information to identify your case:
 Debtor 1               Catherine                       Starr                     Barry
                        First Name                      Middle Name               Last Name
 Debtor 2
 (Spouse, if filing)    First Name                      Middle Name               Last Name
 United States Bankruptcy Court for the:        Northern                   District of Georgia
                                                                                       (State)
 Case number            20-69503
 (If known)
                                                                                                                                                         Check if this is an
                                                                                                                                                         amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                             12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number
the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if
known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
               No
               Yes
 2. Within the last 8 years, have you lived in a community property state or territory? ( Community property states and territories include Arizona, California,
    Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
               No. Go to line 3.
               Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
                   No
                   Yes. In which community state or territory did you live?                      Fill in the name and current address of that person.

                        Name of your spouse, former spouse, or legal equivalent

                        Number     Street

                        City                                    State                      Zip Code

 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2
    again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D),
    Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

       Column 1: Your codebtor                                                                        Column 2: The creditor to whom you owe the debt
                                                                                                      Check all schedules that apply:




                                                                                                                                               {initials:debtor}

    Official Form 106H                                                   Schedule H: Your Codebtors                                                        page 1


  Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                            Page 42 of 68
                 Case 20-69503-pmb              Doc 15        Filed 09/14/20 Entered 09/14/20 21:20:27                               Desc Main
                                                             Document     Page 43 of 68
Fill in this information to identify your case:
Debtor 1              Catherine                 Starr                   Barry
                      First Name                Middle Name             Last Name                          Check if this is:
Debtor 2
(Spouse, if filing)   First Name                Middle Name             Last Name                             An amended filing

United States Bankruptcy Court for      Northern                   District of Georgia                         A supplement showing post-petition chapter 13
the:                                                                                                           expenses as of the following date:
                                                                               (State)
Case number 20-69503
(If known)                                                                                                     MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                       12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include
information about your spouse. If you are separated and your spouse is not filing with you, do not include information about your
spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1: Describe Employment

 1. Fill in your employment                                           Debtor 1                                    Debtor 2
    information.
                                        Employment status                Employed                                    Employed
     If you have more than one job,
     attach a separate page with                                         Not Employed                                Not Employed
     information about additional
     employers.                         Occupation
     Include part time, seasonal, or    Employer's name              Krystal Restaurants LLC
     self-employed work.
                                        Employer's address           1455 Lincoln Pkwy
     Occupation may include student                                   Number Street                               Number Street
     or homemaker, if it applies.
                                                                     Suite 600



                                                                     Atlanta             Georgia   30346
                                                                     City                State     Zip Code       City                State        Zip Code

                                        How long employed            4 months
                                        there?

 Part 2: Give Details About Monthly Income

 Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
 spouse unless you are separated.
 If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
 more space, attach a separate sheet to this form.
                                                                                            For Debtor 1         For Debtor 2 or
                                                                                                                 non-filing spouse
   2. List monthly gross wages, salary, and commissions (before all payroll      2.                $7,513.00
      deductions.) If not paid monthly, calculate what the monthly wage would
      be.
   3. Estimate and list monthly overtime pay.                                    3.                  + $0.00
   4. Calculate gross income. Add line 2 + line 3.                               4.                $7,513.00




                                                                                                                                      {initials:debtor}

   Official Form 106I                                             Schedule I: Your Income                                                        page 1


 Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                    Page 43 of 68
              Case 20-69503-pmb                    Doc 15      Filed 09/14/20 Entered 09/14/20 21:20:27                                 Desc Main
                                                              Document     Page 44 of 68
Debtor 1Catherine                          Starr                      Barry                       Case number (if         20-69503
         First Name                        Middle Name                Last Name                   known)
                                                                                            For Debtor 1           For Debtor 2 or
                                                                                                                   non-filing spouse
  Copy line 4 here                                                                4.              $7,513.00
5. List all payroll deductions:
   5a. Tax, Medicare, and Social Security deductions                              5a.               $541.49
   5b. Mandatory contributions for retirement plans                               5b.                  $0.00
   5c. Voluntary contributions for retirement plans                               5c.                  $0.00
   5d. Required repayments of retirement fund loans                               5d.                  $0.00
   5e. Insurance                                                                  5e.               $684.93
   5f. Domestic support obligations                                               5f.                  $0.00
   5g. Union dues                                                                 5g.                  $0.00
   5h. Other deductions. Specify:                                                 5h. +                $0.00 +
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g          6.              $1,226.42
+5h.

7. Calculate total monthly take-home pay. Subtract line 6 from line 4.            7.              $6,286.58

8. List all other income regularly received:
   8a. Net income from rental property and from operating a
       business, profession, or farm
       Attach a statement for each property and business showing
       gross receipts, ordinary and necessary business expenses, and
       the total monthly net income.                                              8a.                  $0.00
   8b. Interest and dividends                                                     8b.                  $0.00
   8c. Family support payments that you, a non-filing spouse, or a
       dependent regularly receive
       Include alimony, spousal support, child support, maintenance,
       divorce settlement, and property settlement.                               8c.                  $0.00
   8d. Unemployment compensation                                                  8d.                  $0.00
   8e. Social Security                                                            8e.                  $0.00
   8f. Other government assistance that you regularly receive
       Include cash assistance and the value (if known) of any non-
       cash assistance that you receive, such as food stamps (benefits
       under the Supplemental Nutrition Assistance Program) or
       housing subsidies
       Specify:
                                                                                  8f.                  $0.00
   8g. Pension or retirement income                                               8g.                  $0.00
   8h. Other monthly income. Specify:                                             8h. +                $0.00 +
9. Add all other income Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.           9.                   $0.00

10.Calculate monthly income. Add line 7 + line 9.                                 10.              $6,286.58 +                         =                         $6,286.58
   Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse

11. State all other regular contributions to the expenses that you list in Schedule J.
   Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
   friends or relatives.
   Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
   Specify:                                                                                                                            11. +                        $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.                  12.
   Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies                                  $6,286.58
                                                                                                                                                  Combined
                                                                                                                                                  monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.

        Yes. Explain:




                                                                                                                                             {initials:debtor}

  Official Form 106I                                                 Schedule I: Your Income                                                            page 2
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                            Page 44 of 68
                       Case 20-69503-pmb                 Doc 15        Filed 09/14/20 Entered 09/14/20 21:20:27                                    Desc Main
                                                                      Document     Page 45 of 68
 Fill in this information to identify your case:
 Debtor 1               Catherine                        Starr                        Barry
                        First Name                       Middle Name                  Last Name
                                                                                                                  Check if this is:
 Debtor 2
 (Spouse, if filing)    First Name                       Middle Name                  Last Name                         An amended filing

 United States Bankruptcy Court for the:          Northern                       District of Georgia                    A supplement showing post-petition chapter 13
                                                                                                                        expenses as of the following date:
                                                                                             (State)
 Case number            20-69503
 (If known)                                                                                                             MM / DD / YYYY

Official Form 106J
Schedule J: Your Expenses                                                                                                                                                     12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.
 Part 1:       Describe Your Household
 1. Is this a joint case?
              No. Go to line 2

              Yes. Does Debtor 2 live in a separate household?
                         No
                         Yes. Debtor 2 must file Official Forms 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                 No
    Do not list Debtor 1 and                Yes. Fill out this information for     Dependent's relationship to         Dependent's          Does dependent live
    Debtor 2.                               each dependent                         Debtor 1 or Debtor 2                age                  with you?
                                                                                   Child                               7 years                 No.
                                                                                                                                              Yes.
                                                                                   Child                               9 years                No.
                                                                                                                                              Yes.
                                                                                   Child                               14 years               No.
                                                                                                                                              Yes.
 3. Do your expenses include
    expenses of people other                No
    than
    yourself and your                       Yes
    dependents?

 Part 2:       Estimate Your Ongoing Monthly Expenses
 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.
 Include expenses paid for with non-cash government assistance if you know the value of
 such assistance and have included it on Schedule I: Your Income (Official Form B 106I.)                                                               Your expenses
  4. The rental or home ownership expenses for your residence. Include first mortgage payments and                                                                       $1,487.85
      any rent for the ground or lot. 4.                                                                                                      4.
       If not included in line 4:
       4a. Real estate taxes                                                                                                                  4a                            $0.00
       4b. Property, homeowner's, or renter's insurance                                                                                      4b.                            $0.00
       4c. Home maintenance, repair, and upkeep expenses                                                                                     4c.                          $200.00
       4d. Homeowner's association or condominium dues                                                                                       4d.                            $0.00




                                                                                                                                                     {initials:debtor}

     Official Form 106J                                                      Schedule J: Your Expenses                                                           page 1


  Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                   Page 45 of 68
              Case 20-69503-pmb                     Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                                  Desc Main
                                                                Document     Page 46 of 68
Debtor 1 Catherine                          Starr                        Barry                      Case number (if known) 20-69503
          First Name                        Middle Name                  Last Name


                                                                                                                                                   Your expenses
5. Additional mortgage payments for your residence, such as home equity loans                                                          5.                          $0.00
6. Utilities:
   6a. Electricity, heat, natural gas                                                                                                 6a.                        $500.00
   6b. Water, sewer, garbage collection                                                                                               6b.                        $120.00
   6c. Telephone, cell phone, Internet, satellite, and cable services                                                                 6c.                        $400.00
   6d. Other. Specify:                                                                                                                 6d                          $0.00
7. Food and housekeeping supplies                                                                                                      7.                       $1,000.00
8. Childcare and children's education costs                                                                                           8.                         $200.00
9. Clothing, laundry, and dry cleaning                                                                                                9.                         $300.00
10. Personal care products and services                                                                                               10.                        $150.00
11. Medical and dental expenses                                                                                                       11.                        $100.00
12. Transportation. Include gas, maintenance, bus or train fare.                                                                      12.                        $400.00
    Do not include car payments
13. Entertainment, clubs, recreation, newspapers, magazines, and books                                                                13.                          $0.00
14. Charitable contributions and religious donations                                                                                  14.                          $0.00
15. Insurance.
   Do not include insurance deducted from your pay or included in lines 4 or 20.
   15a. Life insurance                                                                                                                15a                          $0.00
   15b. Health insurance                                                                                                              15b                          $0.00
   15c. Vehicle insurance                                                                                                             15c                        $346.00
   15d. Other insurance. Specify:                                                                                                     15d                          $0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
   Specify:                                                                                                                                                        $0.00
                                                                                                                                       16
17. Installment or lease payments:
   17a. Car payments for Vehicle 1                                                                                                    17a                          $0.00
   17b. Car payments for Vehicle 2                                                                                                    17b                          $0.00
   17c. Other. Specify:                                                                                                               17c                          $0.00
   17d. Other. Specify:                                                                                                               17d                          $0.00
18. Your payments of alimony, maintenance, and support that you did not report as deducted from                                                                    $0.00
    your pay on line 5, Schedule I, Your Income (Official Form 106I).                                                                 18.
19.Other payments you make to support others who do not live with you.
   Specify:                                                                                                                           19.                          $0.00
20.Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
   20a. Mortgages on other property                                                                                                   20a                          $0.00
   20b. Real estate taxes.                                                                                                            20b                          $0.00
   20c. Property, homeowner's, or renter's insurance                                                                                  20c                          $0.00
   20d. Maintenance, repair, and upkeep expenses.                                                                                     20d                          $0.00
   20e. Homeowner's association or condominium dues                                                                                   20e                          $0.00




                                                                                                                                            {initials:debtor}

  Official Form 106J                                                    Schedule J: Your Expenses                                                       page 2
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                           Page 46 of 68
              Case 20-69503-pmb                   Doc 15      Filed 09/14/20 Entered 09/14/20 21:20:27                            Desc Main
                                                             Document     Page 47 of 68
Debtor 1 Catherine                        Starr                     Barry                       Case number (if known) 20-69503
         First Name                       Middle Name               Last Name
21.Other. Specify:                                                                                                          21                            $0.00

22. Calculate your monthly expenses.                                                                                                                   $5,203.85
   22a. Add lines 4 through 21.                                                                                                                            $0.00
   22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                                                                $5,203.85
   22c. Add line 22a and 22b. The result is your monthly expenses.                                                          22.
23.Calculate your monthly net income.
   23a. Copy line 12 (your combined monthly income) from Schedule I.                                                       23a                         $6,286.58
   23b. Copy your monthly expenses from line 22 above.                                                                     23b                         $5,203.85
   23c. Subtract your monthly expenses from your monthly income.                                                                                       $1,082.73
        The result is your monthly net income.                                                                             23c

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
    For example, do you expect to finish paying for your car loan within the year or do you expect your
    mortgage payment to increase or decrease because of a modification to the terms of your mortgage?
        No
        Yes

                 Explain here:




                                                                                                                                   {initials:debtor}

  Official Form 106J                                               Schedule J: Your Expenses                                                   page 3
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                  Page 47 of 68
                       Case 20-69503-pmb            Doc 15     Filed 09/14/20 Entered 09/14/20 21:20:27                                     Desc Main
                                                              Document     Page 48 of 68
 Fill in this information to identify your case:
 Debtor 1               Catherine                   Starr                 Barry
                        First Name                  Middle Name           Last Name
 Debtor 2
 (Spouse, if filing)    First Name                  Middle Name           Last Name
 United States Bankruptcy Court for the:     Northern                District of Georgia
                                                                                 (State)
 Case number            20-69503
 (If known)
                                                                                                                                                       Check if this is an
Official Form 106Dec                                                                                                                                   amended filing


Declaration About an Individual Debtor's Schedules                                                                                                                   12/15

If two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining
money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.

 Part 1:       Sign Below

       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

               No
              Yes. Name of person                                          Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                           Signature (Official Form 119).




       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

 û Signature
    {signature:debtor}
             of Debtor 1
                                                                                  û Signature of Debtor 2
             09/14/2020
       Date {date:debtor____________}                                                  Date
             MM/DD/YYYY                                                                       MM/DD/YYYY




                                                                                                                                             {initials:debtor}

   Official Form 106Dec                                 Declaration About an Individual Debtor's Schedules                                               page 1


  Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                          Page 48 of 68
                      Case 20-69503-pmb               Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                           Desc Main
                                                                  Document     Page 49 of 68
Fill in this information to identify your case:
Debtor 1               Catherine                      Starr                    Barry
                       First Name                     Middle Name              Last Name
Debtor 2
(Spouse, if filing)    First Name                     Middle Name              Last Name
United States Bankruptcy Court for the:       Northern                    District of Georgia
                                                                                      (State)
Case number            20-69503
(If known)
                                                                                                                                                     Check if this is an
Official Form 107                                                                                                                                    amended filing


Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                               04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:       Give Details About Your Marital Status and Where You Lived Before

 1.      What is your current marital status?

                Married
                Not married

 2.      During the last 3 years, have you lived anywhere other than where you live now?

                No
                Yes. List all of the places you lived in the last 3 years. Do not include where you live now.


                Debtor 1:                                       Dates Debtor 1 lived            Debtor 2:                             Dates Debtor 2 lived
                                                                there                                                                 there

                                                                                                       Same as Debtor 1                     Same as Debtor 1


                Number Street                                   From                            Number Street                         From
                                                                To                                                                    To


                City                State      Zip Code                                         City               State   Zip Code
                                                                                                       Same as Debtor 1                     Same as Debtor 1


                Number Street                                   From                            Number Street                         From
                                                                To                                                                    To


                City                State      Zip Code                                         City               State   Zip Code

 3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property states
    and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

             No
             Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




                                                                                                                                           {initials:debtor}

      Official Form 107                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 1



 Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                         Page 49 of 68
                Case 20-69503-pmb                   Doc 15        Filed 09/14/20 Entered 09/14/20 21:20:27                                 Desc Main
                                                                 Document     Page 50 of 68
Debtor 1 Catherine                         Starr                           Barry                         Case number (if known) 20-69503
            First Name                     Middle Name                     Last Name

Part 2:    Explain the Sources of Your Income
4.    Did you have any income from employment or from operating a business during this year or the two previous calendar years?
      Fill in the total amount of income you received from all jobs and all businesses, including part-time
      activities. If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.
            No
            Yes. Fill in the details.

                                                   Debtor 1                                                       Debtor 2


                                                   Sources of income                   Gross income               Sources of income        Gross income
                                                   Check all that apply.               (before deductions and     Check all that apply.    (before deductions and
                                                                                       exclusions)                                         exclusions)

                                                       Wages,                              $58577.51                  Wages,
        From January 1 of current year until           commissions,                                                   commissions,
        the date you filed for bankruptcy:             bonuses, tips                                                  bonuses, tips
                                                       Operating a                                                    Operating a
                                                       business                                                       business
                                                       Wages,                              $60000.00                  Wages,
        For last calendar year:                        commissions,                                                   commissions,
        (January 1 to December 31, 2019 )              bonuses, tips                                                  bonuses, tips
                                   YYYY                Operating a                                                    Operating a
                                                       business                                                       business
                                                       Wages,                              $50000.00                  Wages,
        For the calendar year before that:             commissions,                                                   commissions,
        (January 1 to December 31, 2018 )              bonuses, tips                                                  bonuses, tips
                                    YYYY               Operating a                                                    Operating a
                                                       business                                                       business

5. Did you receive any other income during this year or the two previous calendar years?
   Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and other
   public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If you are
   filing a joint case and you have income that you received together, list it only once under Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.

                                                     Debtor 1                                                     Debtor 2


                                                     Sources of income                  Gross income from         Sources of income        Gross income from
                                                     Describe below.                    each source               Describe below.          each source
                                                                                        (before deductions                                 (before deductions and
                                                                                        and exclusions)                                    exclusions)


          From January 1 of current year until
          the date you filed for bankruptcy:


          For last calendar year:
          (January 1 to December 31, 2019 )
                                      YYYY

          For the calendar year before that:
          (January 1 to December 31, 2018 )
                                       YYYY




                                                                                                                                              {initials:debtor}

     Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 2
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                             Page 50 of 68
                 Case 20-69503-pmb                    Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                                 Desc Main
                                                                  Document     Page 51 of 68
Debtor 1 Catherine                            Starr                         Barry                      Case number (if known) 20-69503
           First Name                         Middle Name                   Last Name

Part 3:   List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

          No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual
                 primarily for a personal, family, or household purpose."
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                     No. Go to line 7.
                     Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                           total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                           child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
                 * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

          Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                     No. Go to line 7.
                     Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid
                           that creditor. Do not include payments for domestic support obligations, such as child support and
                           alimony. Also, do not include payments to an attorney for this bankruptcy case.

                                                             Dates of payment           Total amount paid            Amount you still owe    Was this payment
                                                                                                                                             for...
          Creditor's Name                                                                                                                         Mortgage
                                                                                                                                                  Car
          Number Street
                                                                                                                                                  Credit card
                                                                                                                                                  Loan repayment
          City               State         Zip Code                                                                                               Suppliers or
                                                                                                                                                  vendors
                                                                                                                                                  Other

          Creditor's Name                                                                                                                         Mortgage
                                                                                                                                                  Car
          Number Street
                                                                                                                                                  Credit card
                                                                                                                                                  Loan repayment
          City               State         Zip Code                                                                                               Suppliers or
                                                                                                                                                  vendors
                                                                                                                                                  Other

          Creditor's Name                                                                                                                         Mortgage
                                                                                                                                                  Car
          Number Street
                                                                                                                                                  Credit card
                                                                                                                                                  Loan repayment
          City               State         Zip Code                                                                                               Suppliers or
                                                                                                                                                  vendors
                                                                                                                                                  Other




                                                                                                                                              {initials:debtor}

   Official Form 107                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 3
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                             Page 51 of 68
                 Case 20-69503-pmb                    Doc 15      Filed 09/14/20 Entered 09/14/20 21:20:27                                  Desc Main
                                                                 Document     Page 52 of 68
Debtor 1 Catherine                          Starr                       Barry                      Case number (if known) 20-69503
           First Name                       Middle Name                 Last Name


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
      corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
      agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
      such as child support and alimony.

           No
           Yes. List all payments to an insider.
                                                             Dates of           Total amount      Amount you          Reason for this payment
                                                             payment            paid              still owe


          Insider's Name

          Number Street


          City              State         Zip Code


          Insider's Name

          Number Street


          City              State         Zip Code

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

          No
          Yes. List all payments that benefited an insider.
                                                             Dates of           Total amount      Amount you          Reason for this payment
                                                             payment            paid              still owe
                                                                                                                      Include creditor's name


          Insider's Name

          Number Street



          City              State         Zip Code


          Insider's Name

          Number Street



          City              State         Zip Code




                                                                                                                                                {initials:debtor}

     Official Form 107                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 4
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                               Page 52 of 68
               Case 20-69503-pmb                     Doc 15        Filed 09/14/20 Entered 09/14/20 21:20:27                                   Desc Main
                                                                  Document     Page 53 of 68
Debtor 1 Catherine                          Starr                        Barry                        Case number (if known) 20-69503
          First Name                        Middle Name                  Last Name

Part 4:   Identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
   List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, and
   contract disputes.

          No
          Yes. Fill in the details.
                                                            Nature of the case              Court or agency                              Status of the case
           Case title                                                                                                                         Pending
                                                                                            Court Name
                                                                                                                                              On appeal
           Case number
                                                                                            NumberStreet                                      Concluded

                                                                                            City            State       Zip Code
           Case title                                                                                                                         Pending
                                                                                            Court Name
                                                                                                                                              On appeal
           Case number
                                                                                            NumberStreet                                      Concluded

                                                                                            City            State       Zip Code

10.   Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.
                                                                    Describe the property                                    Date               Value of the
                                                                                                                                                property


           Creditor's Name
                                                                    Explain what happened
           Number Street
                                                                        Property was repossessed.
                                                                        Property was foreclosed.
                                                                        Property was garnished.
           City                  State           Zip Code
                                                                        Property was attached, seized, or levied.
                                                                    Describe the property                                    Date               Value of the
                                                                                                                                                property


           Creditor's Name
                                                                    Explain what happened
           Number Street
                                                                        Property was repossessed.
                                                                        Property was foreclosed.
                                                                        Property was garnished.
           City                  State           Zip Code
                                                                        Property was attached, seized, or levied.




                                                                                                                                                 {initials:debtor}

   Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                Page 53 of 68
              Case 20-69503-pmb                      Doc 15     Filed 09/14/20 Entered 09/14/20 21:20:27                              Desc Main
                                                               Document     Page 54 of 68
Debtor 1 Catherine                          Starr                     Barry                      Case number (if known) 20-69503
          First Name                        Middle Name               Last Name


11.   Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
      accounts or refuse to make a payment because you owed a debt?

          No
          Yes. Fill in the details.
                                                                 Describe the action the creditor took                  Date action    Amount
                                                                                                                        was taken


          Creditor's Name

          Number Street
                                                                 Last 4 digits of account number: XXXX-


          City                 State           Zip Code

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a court-
    appointed receiver, a custodian, or another official?

          No
          Yes

Part 5:   List Certain Gifts and Contributions

13.   Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

           No
           Yes. Fill in the details for each gift.
          Gifts with a total value of more than $600              Describe the gifts                                    Dates you      Value
          per person                                                                                                    gave the
                                                                                                                        gifts


          Person to Whom You Gave the Gift



          Number Street

          City                 State           Zip Code
          Person's relationship to you



          Person to Whom You Gave the Gift



          Number Street

          City                 State           Zip Code
          Person's relationship to you




                                                                                                                                       {initials:debtor}

   Official Form 107                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 6
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                      Page 54 of 68
              Case 20-69503-pmb                    Doc 15        Filed 09/14/20 Entered 09/14/20 21:20:27                                 Desc Main
                                                                Document     Page 55 of 68
Debtor 1 Catherine                         Starr                        Barry                       Case number (if known) 20-69503
          First Name                       Middle Name                  Last Name


14.   Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
          No
          Yes. Fill in the details for each gift or contribution.
          Gifts or contributions to charities                       Describe what you contributed                         Date you         Value
          that total more than $600                                                                                       contributed


          Charity's Name


          Number Street

          City                  State         Zip Code

Part 6:   List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster, or
    gambling?
          No
          Yes. Fill in the details.
          Describe the property you lost and                        Describe any insurance coverage for the loss           Date of your    Value of property
          how the loss occurred                                     Include the amount that insurance has paid. List       loss            lost
                                                                    pending insurance claims on line 33 of Schedule
                                                                    A/B: Property.


Part 7:   List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you consulted
    about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
          No
          Yes. Fill in the details.
                                                                    Description and value of any property                 Date payment      Amount of
                                                                    transferred                                           or transfer       payment
                                                                                                                          was made
          Semrad Law Firm                                           Retainer - 310.00                                     8/31/2020         $310.00
          Person Who Was Paid
          235 Peachtree St Ne
          Number Street
          Suite 300
          Atlanta              Georgia         30303
          City                 State          Zip Code

          Email or website address

          Person Who Made the Payment, if Not You

          Person Who Was Paid

          Number Street



          City                  State         Zip Code

          Email or website address

          Person Who Made the Payment, if Not You




                                                                                                                                            {initials:debtor}

   Official Form 107                            Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                           Page 55 of 68
             Case 20-69503-pmb                    Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                                  Desc Main
                                                              Document     Page 56 of 68
Debtor 1 Catherine                        Starr                      Barry                        Case number (if known) 20-69503
         First Name                       Middle Name                Last Name


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who promised to
    help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

          No
          Yes. Fill in the details.
                                                                Description and value of any property                    Date               Amount of payment
                                                                transferred                                              payment or
                                                                                                                         transfer was
                                                                                                                         made

          Person Who Was Paid

          Number Street



          City                  State        Zip Code

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property transferred in
    the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not include gifts
    and transfers that you have already listed on this statement.

          No
          Yes. Fill in the details.
                                                                Description and value of property         Describe any property or                     Date
                                                                transferred                               payments received or debts paid              transfer was
                                                                                                          in exchange                                  made

          Person Who Received Transfer

          Number Street



          City                State          Zip Code
          Person's relationship to you


          Person Who Received Transfer

          Number Street



          City                State          Zip Code
          Person's relationship to you


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary?
    (These are often called asset-protection devices.)

          No
          Yes. Fill in the details.
                                                                 Description and value of the property transferred                                     Date
                                                                                                                                                       transfer was
                                                                                                                                                       made

          Name of trust




                                                                                                                                             {initials:debtor}

   Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 8
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                            Page 56 of 68
              Case 20-69503-pmb                    Doc 15     Filed 09/14/20 Entered 09/14/20 21:20:27                                   Desc Main
                                                             Document     Page 57 of 68
Debtor 1 Catherine                         Starr                      Barry                         Case number (if known) 20-69503
          First Name                       Middle Name                Last Name

Part 8:   List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage houses, pension funds,
    cooperatives, associations, and other financial institutions.

          No
          Yes. Fill in the details.
                                                              Last 4 digits of account        Type of account or                 Date                Last balance
                                                              number                          instrument                         account was         before
                                                                                                                                 closed, sold,       closing or
                                                                                                                                 moved, or           transfer
                                                                                                                                 transferred
                                                              XXXX-                                  Checking
          Person Who Was Paid
                                                                                                     Savings
          Number Street                                                                              Money market
                                                                                                     Brokerage
                                                                                                     Other
          City                State         Zip Code
                                                              XXXX-                                  Checking
          Person Who Was Paid
                                                                                                     Savings
          Number Street                                                                              Money market
                                                                                                     Brokerage
                                                                                                     Other
          City                State         Zip Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities, cash, or
    other valuables?

          No
          Yes. Fill in the details.
                                                           Who else had access to it?                        Describe the contents                    Do you still
                                                                                                                                                      have it?

           Name of Financial Institution                   Name                                                                                                 No
                                                                                                                                                                Yes
           Number Street                                   Number      Street

                                                           City                State     Zip Code

           City               State        Zip Code

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

          No
          Yes. Fill in the details.
                                                           Who else had access to it?                        Describe the contents                    Do you still
                                                                                                                                                      have it?

           Name of Storage Facility                        Name                                                                                                 No
                                                                                                                                                                Yes
           Number Street                                   Number     Street

                                                           City                State     Zip Code

           City               State        Zip Code




                                                                                                                                            {initials:debtor}

   Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 9
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                            Page 57 of 68
                Case 20-69503-pmb                    Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                                     Desc Main
                                                                 Document     Page 58 of 68
Debtor 1 Catherine                           Starr                      Barry                          Case number (if known) 20-69503
            First Name                       Middle Name                Last Name

Part 9:    Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust for
    someone.

            No
            Yes. Fill in the details.
                                                               Where is the property?                         Describe the contents                      Value

            Owner's Name                                       NumberStreet

            Number Street

                                                               City             State       Zip Code

            City                State        Zip Code

Part 10:    Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:
          Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
          hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
          including statutes or regulations controlling the cleanup of these substances, wastes, or material.
          Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it
          or used to own, operate, or utilize it, including disposal sites.
          Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance,
          toxic substance, hazardous material, pollutant, contaminant, or similar term.
Report all notices, releases, and proceedings that you know about, regardless of when they occurred.


24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
                                                               Governmental unit                              Environmental law, if you know it           Date of
                                                                                                                                                          notice

            Name of site                                       Governmental unit

            Number Street                                      NumberStreet

                                                               City             State       Zip Code

            City               State        Zip Code

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
                                                               Governmental unit                              Environmental law, if you know it           Date of
                                                                                                                                                          notice

            Name of site                                       Governmental unit

            Number Street                                      NumberStreet

                                                               City             State       Zip Code

            City               State        Zip Code




                                                                                                                                                {initials:debtor}

   Official Form 107                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 10
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                               Page 58 of 68
               Case 20-69503-pmb                      Doc 15      Filed 09/14/20 Entered 09/14/20 21:20:27                                   Desc Main
                                                                 Document     Page 59 of 68
Debtor 1 Catherine                            Starr                      Barry                        Case number (if known) 20-69503
           First Name                         Middle Name                Last Name


26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No
           Yes. Fill in the details.
                                                               Court or agency                              Nature of the case                         Status of the
                                                                                                                                                       case
           Case title
                                                                                                                                                              Pending
                                                               Court Name
                                                                                                                                                              On appeal
           Case number                                         NumberStreet
                                                                                                                                                              Concluded
                                                               City              State     Zip Code

Part 11:   Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

                   A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                   A member of a limited liability company (LLC) or limited liability partnership (LLP)
                   A partner in a partnership
                   An officer, director, or managing executive of a corporation
                   An owner of at least 5% of the voting or equity securities of a corporation
           No. None of the above applies. Go to Part 12.
           Yes. Check all that apply above and fill in the details below for each business.
                                                                      Describe the nature of the business              Employer Identification number Do not
                                                                                                                       include Social Security number or ITIN.
                                                                                                                       EIN:
            Business Name

            Number Street                                                                                              Dates business existed
                                                                      Name of accountant or bookkeeper
            City                  State           Zip Code                                                             From             To




                                                                      Describe the nature of the business              Employer Identification number Do not
                                                                                                                       include Social Security number or ITIN.
                                                                                                                       EIN:
            Business Name

            Number Street                                                                                              Dates business existed
                                                                      Name of accountant or bookkeeper
            City                  State           Zip Code                                                             From             To




                                                                      Describe the nature of the business              Employer Identification number Do not
                                                                                                                       include Social Security number or ITIN.
                                                                                                                       EIN:
            Business Name

            Number Street                                                                                              Dates business existed
                                                                      Name of accountant or bookkeeper
            City                  State           Zip Code                                                             From             To




                                                                                                                                                {initials:debtor}

   Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 11
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                               Page 59 of 68
                Case 20-69503-pmb                       Doc 15    Filed 09/14/20 Entered 09/14/20 21:20:27                                Desc Main
                                                                 Document     Page 60 of 68
Debtor 1 Catherine                            Starr                    Barry                      Case number (if known) 20-69503
            First Name                        Middle Name              Last Name


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial institutions,
    creditors, or other parties.

            No
            Yes. Fill in the details below.
                                                                     Date issued

             Name                                                    MM/DD/YYYY


             Number Street

             City                 State               Zip Code

Part 12:    Sign Below
   I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers are
   true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection with
   a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                    û       {signature:debtor}
                         Signature of Debtor 1
                                                                                            û    Signature of Debtor 2
                                                                                                 Date
                               09/14/2020
                         Date {date:debtor____________}

   Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
        No
        Yes

   Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
        No
           Yes. Name of person                                                                     Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                   Declaration, and Signature (Official Form 119).




                                                                                                                                              {initials:debtor}

   Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 12
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                             Page 60 of 68
                       Case 20-69503-pmb               Doc 15        Filed 09/14/20 Entered 09/14/20 21:20:27                                    Desc Main
                                                                    Document     Page 61 of 68
 Fill in this information to identify your case:
                                                                                                                  Check as directed in lines 17 and 21:
 Debtor 1               Catherine                      Starr                      Barry
                        First Name                     Middle Name                Last Name                       According to the calculations required by
 Debtor 2                                                                                                         this Statement:
 (Spouse, if filing)    First Name                     Middle Name                Last Name
                                                                                                                      1. Disposable income is not determined
 United States Bankruptcy Court for the:       Northern                      District of Georgia                         under 11 U.S.C. § 1325(b)(3).
                                                                                         (State)                      2. Disposable income is determined
 Case number            20-69503                                                                                         under 11 U.S.C. § 1325(b)(3).
 (If known)
                                                                                                                      3. The commitment period is 3 years.
                                                                                                                      4. The commitment period is 5 years.

                                                                                                                       Check if this is an amended filing

Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                                                        04/20

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is
needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages,
write your name and case number (if known).

 Part 1:       Calculate Your Average Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married. Fill out both Columns A and B, lines 2-11.

      Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11
      U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly
      income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than
      once. For example, if both spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for
      any line, write $0 in the space.
                                                                                                          Column A                   Column B
                                                                                                          Debtor 1                   Debtor 2
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all                       $6,451.00
     payroll deductions).
  3. Alimony and maintenance payments. Do not include payments from a spouse.                             $0.00
  4. All amounts from any source which are regularly paid for household expenses of you
     or your dependents, including child support. Include regular contributions from an
     unmarried partner, members of your household, your dependents, parents, and
     roommates. Do not include payments from a spouse. Do not include payments you listed                 $0.00
     on line 3.
  5. Net income from operating a business, profession,       Debtor 1     Debtor 2
     or farm
    Gross receipts (before all deductions)                   $0.00
      Ordinary and necessary operating expenses                     -$0.00        -
      Net monthly income from a business, profession, or farm        $0.00                         Copy   $0.00
                                                                                                   here
  6. Net income from rental and other real property                  Debtor 1         Debtor 2
      Gross receipts (before all deductions)                         $0.00
      Ordinary and necessary operating expenses                     -$0.00        -
      Net monthly income from a business, profession, or farm        $0.00                         Copy   $0.00
                                                                                                   here




                                                                                                                                                    {initials:debtor}

   Official Form 122C-1              Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                   page 1


  Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                 Page 61 of 68
                  Case 20-69503-pmb                  Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                                  Desc Main
                                                                 Document     Page 62 of 68
Debtor 1 Catherine                           Starr                      Barry                         Case number (if known) 20-69503
           First Name                        Middle Name                Last Name

                                                                                                       Column A                  Column B
                                                                                                       Debtor 1                  Debtor 2
 7. Interest, dividends, and royalties                                                                 $0.00
 8. Unemployment compensation                                                                          $0.00
   Do not enter the amount if you contend that the amount received was a benefit under the
   Social Security Act. Instead, list it here:                              ↓
   For you                                                          $0.00
   For your spouse
 9. Pension or retirement income. Do not include any amount received that was a benefit                $0.00
     under the Social Security Act. Also, except as stated in the next sentence, do not include any
     compensation, pension, pay, annuity, or allowance paid by the United States Government in
     connection with a disability, combat-related injury or disability, or death of a member of the
     uniformed services. If you received any retired pay paid under chapter 61 of title 10, then
     include that pay only to the extent that it does not exceed the amount of retired pay to which
     you would otherwise be entitled if retired under any provision of title 10 other than chapter
     61 of that title.
10.Income from all other sources not listed above. Specify the source and amount. Do not
    include any benefits received under the Social Security Act; payments made under the Federal
    law relating to the national emergency declared by the President under the National
    Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus disease 2019
    (COVID-19); payments received as a victim of a war crime, a crime against humanity, or
    international or domestic terrorism; or compensation, pension, pay, annuity, or allowance
    paid by the United States Government in connection with a disability, combat-related injury
    or disability, or death of a member of the uniformed services. If necessary, list other sources
    on a separate page and put the total below.




   Total amounts from separate pages, if any.                                                         +$0.00                    +$0.00

11.Calculate your total current monthly income. Add lines 2 through 10 for each
   column. Then add the total for Column A to the total for Column B.
                                                                                                        $6,451.00        +       $0.00                 =      $6,451.00
                                                                                                                                                        Total current
                                                                                                                                                        monthly income
Part 2:   Determine How to Measure Your Deductions from Income
12. Copy your total average monthly income from line                                                                                                         $6,451.00
    11.
13. Calculate the marital adjustment. Check one:
            You are not married. Fill in 0 below.
            You are married and your spouse is filing with you. Fill in 0 below.
            You are married and your spouse is not filing with you.
           Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of you or your
           dependents, such as payment of the spouse's tax liability or the spouse's support of someone other than you or your dependents.
           Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary, list additional
           adjustments on a separate page.
           If this adjustment does not apply, enter 0 below.




                                                                                                                           +
          Total                                                                                         $0.00                  Copy here                  -$0.00




                                                                                                                                                {initials:debtor}

 Official Form 122C-1            Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                   page 2

Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                               Page 62 of 68
               Case 20-69503-pmb                     Doc 15       Filed 09/14/20 Entered 09/14/20 21:20:27                                     Desc Main
                                                                 Document     Page 63 of 68
Debtor 1 Catherine                           Starr                        Barry                     Case number (if known) 20-69503
          First Name                         Middle Name                  Last Name

14. Your current monthly income. Subtract the total in line 13 from line 12.                                                                               $6,451.00
15. Calculate your current monthly income for the year. Follow these steps:
    15a. Copy line 14 here                                                                                                                                 $6,451.00
             Multiply line 15a by 12 (the number of months in a year).                                                                                     x 12
      15b. The result is your current monthly income for the year for this part of the                                                                     $77,412.00
           form.

16. Calculate the median family income that applies to you. Follow these steps:
      16a. Fill in the state in which you live.                       Georgia
      16b. Fill in the number of people in your household.            4
    16c. Fill in the median family income for your state and size of                                                                                       $87,317.00
         household                                                               To find a list of applicable median income amounts, go online
         using the link specified in the separate instructions for this form. This list may also be available at the bankruptcy clerk's office.
17. How do the lines compare?
      17a.        Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined
                  under 11 U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Disposable Income (Official Form 122C-2).

      17b.        Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under 11
                  U.S.C. § 1325(b)(3). Go to Part 3 and fill out Calculation of Disposable Income (Official Form 122C-2). On line 39 of that
                  form, copy your current monthly income from line 14 above.

Part 3:   Calculate Your Commitment Period Under 11 U.S.C. §1325(b)(4)
18. Copy your total average monthly income from line 11.                                                                                                   $6,451.00
19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you contend that calculating the
    commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your spouse's income, copy the amount from line 13.
      19a. If the marital adjustment does not apply, fill in 0 on line 19a.                                                                              -$0.00

    19b. Subtract line 19a from line 18.                                                                                                                   $6,451.00
20. Calculate your current monthly income for the year. Follow these steps:
      20a. Copy line 19b.                                                                                                                                  $6,451.00
             Multiply by 12 (the number of months in a year).                                                                                              x 12
      20b. The result is your current monthly income for the year for this part of the form.                                                               $77,412.00

      20c. Copy the median family income for your state and size of household from line 16c.                                                               $87,317.00

21. How do the lines compare?
             Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3, The
             commitment period is 3 years. Go to Part 4.
             Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box
             4, The commitment period is 5 years. Go to Part 4.




                                                                                                                                                  {initials:debtor}

 Official Form 122C-1            Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                     page 3

Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                                 Page 63 of 68
              Case 20-69503-pmb                    Doc 15      Filed 09/14/20 Entered 09/14/20 21:20:27                                     Desc Main
                                                              Document     Page 64 of 68
Debtor 1 Catherine                         Starr                      Barry                        Case number (if known) 20-69503
          First Name                       Middle Name                Last Name

Part 4:   Sign Below

          By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.


           ûSignature
              {signature:debtor}
                      of Debtor 1
                                                                                    ûSignature of Debtor 2
                     09/14/2020
               Date {date:debtor____________}                                          Date
                     MM/DD/YYYY                                                               MM/DD/YYYY

          If you checked 17a, do NOT fill out or file Form 122C-2.
          If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14
          above.




                                                                                                                                               {initials:debtor}

 Official Form 122C-1          Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                    page 4

Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                                              Page 64 of 68
          Case 20-69503-pmb              Doc 15      Filed 09/14/20 Entered 09/14/20 21:20:27                        Desc Main
                                                    Document     Page 65 of 68


   Notice Required by 11 U.S.C. § 342(b) for
   Individuals Filing for Bankruptcy (Form 2010)
                                                                           Chapter 7: Liquidation
      This notice is for you if:

          You are an individual filing for                                           $245    filing fee
          bankruptcy,                                                                 $75    administrative fee
          and                                                              +          $15    trustee surcharge
                                                                                     $335    total fee
          Your debts are primarily consumer
          debts.                                                           Chapter 7 is for individuals who have financial
          Consumer debts are defined in 11 U.S.C. § 101(8) as              difficulty preventing them from paying their debts
          "incurred by an individual primarily for a                       and who are willing to allow their nonexempt
          personal, family, or household purpose."                         property to be used to pay their creditors. The
                                                                           primary purpose of filing under chapter 7 is to have
                                                                           your debts discharged. The bankruptcy discharge
    The types of bankruptcy that are                                       relieves you after bankruptcy from having to pay
    available to individuals                                               many of your pre-bankruptcy debts. Exceptions exist
                                                                           for particular debts, and liens on property may still
    Individuals who meet the qualifications may file under                 be enforced after discharge. For example, a creditor
    one of four different chapters of the Bankruptcy Code:                 may have the right to foreclose a home mortgage or
                                                                           repossess an automobile.
        Chapter 7 — Liquidation
                                                                           However, if the court finds that you have committed
        Chapter 11 — Reorganization                                        certain kinds of improper conduct described in the
        Chapter 12 — Voluntary repayment plan                              Bankruptcy Code, the court may deny your
                     for family farmers or                                 discharge.
                     fishermen
                                                                           You should know that even if you file chapter 7 and
        Chapter 13 — Voluntary repayment plan                              you receive a discharge, some debts are not
                     for individuals with regular                          discharged under the law. Therefore, you may still
                     income                                                be responsible to pay:
    You should have an attorney review your                                    most taxes;
    decision to file for bankruptcy and the choice                             most student loans;
    of chapter.
                                                                               domestic support and property settlement
                                                                               obligations;




                                                                                                                  {initials:debtor}


   Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                     page 1



Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                   Page 65 of 68
          Case 20-69503-pmb              Doc 15      Filed 09/14/20 Entered 09/14/20 21:20:27                         Desc Main
                                                    Document     Page 66 of 68


        most fines, penalties, forfeitures, and criminal                    your income is more than the median income for
        restitution obligations; and                                        your state of residence and family size, depending
                                                                            on the results of the Means Test, the U.S. trustee,
        certain debts that are not listed in your bankruptcy                bankruptcy administrator, or creditors can file a
        papers.                                                             motion to dismiss your case under § 707(b) of the
                                                                            Bankruptcy Code. If a motion is filed, the court will
    You may also be required to pay debts arising from:                     decide if your case should be dismissed. To avoid
                                                                            dismissal, you may choose to proceed under another
        fraud or theft;                                                     chapter of the Bankruptcy Code.
        fraud or defalcation while acting in breach of                      If you are an individual filing for chapter 7
        fiduciary capacity;                                                 bankruptcy, the trustee may sell your property to
                                                                            pay your debts, subject to your right to exempt the
        intentional injuries that you inflicted; and                        property or a portion of the proceeds from the sale
        death or personal injury caused by operating a                      of the property. The property, and the proceeds
        motor vehicle, vessel, or aircraft while intoxicated                from property that your bankruptcy trustee sells or
        from alcohol or drugs.                                              liquidates that you are entitled to, is called exempt
                                                                            property. Exemptions may enable you to keep your
                                                                            home, a car, clothing, and household items or to
    If your debts are primarily consumer debts, the court                   receive some of the proceeds if the property is sold.
    can dismiss your chapter 7 case if it finds that you have
    enough income to repay creditors a certain amount.                      Exemptions are not automatic. To exempt property,
    You must file Chapter 7 Statement of Your Current                       you must list it on Schedule C: The Property You
    Monthly Income (Official Form 122A-1) if you are an                     Claim as Exempt (Official Form 106C). If you do not
    individual filing for bankruptcy under chapter 7. This                  list the property, the trustee may sell it and pay all
    form will determine your current monthly income                         of the proceeds to your creditors.
    and compare whether your income is more than the
    median income that applies in your state.
                                                                            Chapter 11: Reorganization
    If your income is not above the median for your state,
    you will not have to complete the other chapter 7                               $1,167    filing fee
    form, the Chapter 7 Means Test Calculation (Official                    +        $550     administrative fee
    Form 122A-2).                                                                   $1,717    total fee
    If your income is above the median for your state, you
    must file a second form - the Chapter 7 Means Test                      Chapter 11 is often used for reorganizing a
    Calculation (Official Form 122A-2). The calculations                    business, but is also available to individuals. The
    on the form - sometimes called the Means Test -                         provisions of chapter 11 are too complicated to
    deduct from your income living expenses and                             summarize briefly.
    payments on certain debts to determine any amount
    available to pay unsecured creditors. If




                                                                                                                   {initials:debtor}


   Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                      page 2
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                    Page 66 of 68
          Case 20-69503-pmb                Doc 15    Filed 09/14/20 Entered 09/14/20 21:20:27                       Desc Main
                                                    Document     Page 67 of 68


   Read These Important Warnings
   Because bankruptcy can have serious long-term financial and legal consequences, including loss of your property,
   you should hire an attorney and carefully consider all of your options before you file. Only an attorney can give you
   legal advice about what can happen as a result of filing for bankruptcy and what your options are. If you do file for
   bankruptcy, an attorney can help you fill out the forms properly and protect you, your family, your home, and your
   possessions.

   Although the law allows you to represent yourself in bankruptcy court, you should understand that many people find it
   difficult to represent themselves successfully. The rules are technical, and a mistake or inaction may harm you. If you
   file without an attorney, you are still responsible for knowing and following all of the legal requirements.

   You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the necessary documents.

   Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your bankruptcy case.
   Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
   bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152,
   1341, 1519, and 3571.




    Chapter 12: Repayment plan for family                                   Under chapter 13, you must file with the court a
                farmers or fishermen                                        plan to repay your creditors all or part of the money
                                                                            that you owe them, usually using your future
                                                                            earnings. If the court approves your plan, the court
              $200    filing fee                                            will allow you to repay your debts, as adjusted by
    +          $75    administrative fee                                    the plan, within 3 years or 5 years, depending on
              $275    total fee                                             your income and other factors.
                                                                            After you make all the payments under your plan,
    Similar to chapter 13, chapter 12 permits family                        many of your debts are discharged. The debts that
    farmers and fishermen to repay their debts over a                       are not discharged and that you may still be
    period of time using future earnings and to discharge                   responsible to pay include:
    some debts that are not paid.
                                                                               domestic support obligations,
    Chapter 13: Repayment plan for
                individuals with regular                                       most student loans,
                income                                                         certain taxes,
                                                                               debts for fraud or theft,
              $235    filing fee
    +          $75    administrative fee                                       debts for fraud or defalcation while acting in a
              $310    total fee
                                                                               fiduciary capacity,
                                                                               most criminal fines and restitution obligations,
    Chapter 13 is for individuals who have regular income                      certain debts that are not listed in your
    and would like to pay all or part of their debts in                        bankruptcy papers,
    installments over a period of time and to discharge
    some debts that are not paid. You are eligible for                         certain debts for acts that caused death or
    chapter 13 only if your debts are not more than certain                    personal injury, and
    dollar amounts set forth in 11 U.S.C. § 109.
                                                                               certain long-term secured debts.


                                                                                                                 {initials:debtor}


   Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                    page 3
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                  Page 67 of 68
          Case 20-69503-pmb               Doc 15     Filed 09/14/20 Entered 09/14/20 21:20:27                        Desc Main
                                                    Document     Page 68 of 68




                                                                        A married couple may file a bankruptcy case together -
      Warning: File Your Forms on Time                                  called a joint case. If you file a joint case and each spouse
                                                                        lists the same mailing address on the bankruptcy
      Section 521(a)(1) of the Bankruptcy Code requires                 petition, the bankruptcy court generally will mail you
      that you promptly file detailed information about                 and your spouse one copy of each notice, unless you file a
      your creditors, assets, liabilities, income, expenses             statement with the court asking that each spouse receive
      and general financial condition. The court may                    separate copies.
      dismiss your bankruptcy case if you do not file this
      information within the deadlines set by the
      Bankruptcy Code, the Bankruptcy Rules, and the                    Understand which services you
      local rules of the court                                          could receive from credit
                                                                        counseling agencies
      For more information about the documents and
      their deadlines, go to:                                           The law generally requires that you receive a credit
      http://www.uscourts.gov/bkforms/bankruptcy_form                   counseling briefing from an approved credit counseling
      s.html#procedure.                                                 agency. 11 U.S.C. § 109(h). If you are filing a joint case,
                                                                        both spouses must receive the briefing. With limited
                                                                        exceptions, you must receive it within the 180 days
    Bankruptcy crimes have serious                                      before you file your bankruptcy petition. This briefing
    consequences                                                        is usually conducted by telephone or on the Internet.
        If you knowingly and fraudulently conceal                       In addition, after filing a bankruptcy case, you generally
        assets or make a false oath or statement under                  must complete a financial management instructional
        penalty of perjury - either orally or in writing -              course before you can receive a discharge. If you are
        in connection with a bankruptcy case, you may                   filing a joint case, both spouses must complete the
        be fined, imprisoned, or both.                                  course.
        All information you supply in connection with
        a bankruptcy case is subject to examination by                  You can obtain the list of agencies approved to provide
        the Attorney General acting through the Office                  both the briefing and the instructional course from:
                                                                        http://www.justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        of the U.S. Trustee, the Office of the U.S.
        Attorney, and other offices and employees of
        the U.S. Department of Justice.                                 In Alabama and North Carolina, go to:
                                                                        http://www.uscourts.gov/FederalCourts/Bankruptcy/
    Make sure the court has your                                        BankruptcyResources/ApprovedCredit
    mailing address                                                     20AndDebtCounselors.aspx

    The bankruptcy court sends notices to the mailing                   If you do not have access to a computer, the clerk of the
    address you list on Voluntary Petition for Individuals              bankruptcy court may be able to help you obtain the list.
    Filing for Bankruptcy (Official Form 101). To ensure
    that you receive information about your case,
    Bankruptcy Rule 4002 requires that you notify the
    court of any changes in your address.




                                                                                                                  {initials:debtor}


   Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                     page 4
Document Ref: ZXJGB-YG76N-O9S9T-XFDDA                                                                                                   Page 68 of 68
